     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 1 of 67


 1    THE PEOPLE’S LAW FIRM, PLC
      Stephen D. Benedetto (Ariz. Bar No. 022349)
 2    Heather Hamel (Ariz. Bar No. 031734)
      Will Knight (Ariz. Bar No. 030514)
 3    645 North 4th Avenue, Suite A
      Phoenix, Arizona 85003
 4    Telephone: (602) 456-1901
      Facsimile: (602) 801-2834
 5    benedetto@the-plf.com
      hamel@the-plf.com
 6    knight@the-plf.com

 7    Firm email for docketing purposes:
      admin@the-plf.com
 8
      [Additional Counsel cont. from on second]
 9
                          IN THE UNITED STATES DISTRICT COURT
10
                              FOR THE DISTRICT OF ARIZONA
11
      Maxima Guerrero Sanchez; Talleah            Case No.
12    Alvarado; Alexander Anderson; Tierra
      Colter; Osama Daood; Corina Garcia;
13    Shane Haisten; Anthony Harding; Jeanette    CLASS COMPLAINT IN CIVIL
      Hunt; Latanja Jackson; Brandon LeMar;       ACTION FOR DETERMINATION OF
14    Erika Martin; Charlinda Martinez; Sierra    CLASS LIABILITY AND
      McMartin; Marco Nevarez; Darric             INJUNCTIVE RELIEF
15    Newman; Corey Niass; Dylan Southworth;
      Jordan Thomas; Angela Tierney; Melodie
16    Vanek; Ajani Williams; and Emmalee          Fed. R. Civ. P. 38(b)(1) Notice of
      Zenko, individually and as class            Demand for Trial by Jury
17    representatives,

18
                                 Plaintiffs,
19
                    vs.
20
      City of Phoenix, a municipal corporation;
21    Jeri Williams; Dennis Orender; Douglas
      McBride; and Benjamin Moore,
22
                                 Defendants.
23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 2 of 67


 1    [Additional counsel cont. from first page]

 2    MURPHY, FALCON & MURPHY
      William Murphy, Jr. (PHV to be filed)
 3    Malcolm Ruff (PHV to be filed)
      1 South Street, Suite 3000
 4    Baltimore, Maryland 21202
      Telephone: (410) 539-6500
 5    Facsimile: (410) 539-6599
      Billy.Murphy@MurphyFalcon.com
 6    Malcolm.Ruff@MurphyFalcon.com

 7    THE TRIAL LAW FIRM, LLC
      Mart Harris (PHV to be filed)
 8    428 Forbes Avenue, Suite 1700
      Pittsburgh, Pennsylvania 15219
 9    Telephone: (412) 588-0030
      Facsimile: (412) 265-6505
10    MH@TLawF.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 3 of 67


 1     CLASS COMPLAINT IN CIVIL ACTION FOR DETERMINATION OF CLASS
                  LIABILITY AND FOR INJUNCTIVE RELIEF
 2

 3           NOW COMES the Plaintiffs on their individual behalf, and on behalf of the class

 4    of individuals that they seek to represent, by and through their lawyers, to file the within

 5    Class Complaint in Civil Action for a Determination of Class Liability and for Injunctive

 6    Relief, and in support thereof aver that:

 7                                        INTRODUCTION

 8           History will remember May 25, 2020 as the day that Derek Chauvin of the

 9    Minneapolis Police Department murdered George Floyd, an unarmed Black man who was

10    reported for having committed what can only be described as a petty crime: the use of a

11    counterfeit $20.00 bill. A much smaller part of the world—Phoenix, Arizona—will

12    remember May 25, 2020 as the day that George Floyd was the second Black man murdered

13    by the government on May 25, 2020… the first was Dion Johnson. Mr. Johnson was not

14    reported for any crime whatsoever but was merely taking a nap in his immobilized vehicle

15    on the Loop 101 as he waited for help. When police arrived, he was thought to be severely

16    intoxicated and non-responsive. For reasons that only they know for sure, officers in this

17    jurisdiction shot Mr. Johnson to death.

18           When the video of Mr. Floyd’s murder zoomed around the world by way of social

19    media, the protests that were already brewing in Phoenix, Arizona were drowned out by

20    citizens all over the county, indeed the world, against police brutality. While the world will

21    remember Mr. Floyd, Mr. Johnson may be but a footnote in the history books. That footnote

22    will include the story of the 124 people who were arrested for existing in downtown

23    Phoenix, brutalized in the summer heat, and then illegally booked into jail. That footnote

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 4 of 67


 1    will also include the story of the heroic initial appearance judges who immediately saw

 2    through the façade and, instead of setting bail, dismissed the trumped-up charges of

 3    “rioting.” This lawsuit is the primordial soup of that footnote.

 4                          PARTIES, JURISDICTION, AND VENUE

 5           1.     Plaintiff and proposed class representative Maxima Guerrero Sanchez is, and

 6    was at all relevant times, a resident of Maricopa County. Ms. Guerrero was in downtown

 7    Phoenix, Arizona on the evening of May 30, 2020 to associate with peaceful protesters,

 8    and provide them with fluids. Because she was in that location on that date and timeframe,

 9    she was arrested by the police, detained for hours in a poorly ventilated police vehicle

10    without access to fluids or restroom facilities with numerous strangers, and sent to jail for

11    “felony rioting.” In the course of her arrest, she was threatened by the police, who caused

12    her to be in fear for her own physical safety. The probable cause statement used to justify

13    her arrest was the same cut-and-paste probable cause statement used against 123 other

14    individuals who were in downtown Phoenix, Arizona on the evening of May 30, 2020.

15    Upon information and belief, including but not exclusively limited to the police statement

16    reproduced infra, the Defendants conspired to falsely charge felony offenses against the

17    Plaintiffs with the specific purpose of suppressing their actual and/or suspected First

18    Amendment activities. All 124 individuals had their criminal cases dismissed at their Initial

19    Appearances. Despite the immediate dismissal of criminal charges, Ms. Guerrero was

20    forced into immigration proceedings.

21           2.     Plaintiff and proposed class representative Talleah Alvarado is, and was at

22    all relevant times, a resident of Maricopa County. Ms. Alvarado was in downtown

23    Phoenix, Arizona on the evening of May 30, 2020 to express her opposition to the police

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 5 of 67


 1    murders of George Floyd and Dion Johnson, and to express her support for the Movement

 2    for Black Lives. Because she was in that location on that date and timeframe, she was

 3    subject to indiscriminate use of tear gas and/or pepper spray and/or pepper balls and/or

 4    rubber bullets, and inhaled said chemical agents thereby being subjected to pain. As a direct

 5    and proximate result of the actions of police, including but not limited to their

 6    indiscriminate use of tear gas and/or pepper spray and/or pepper balls and/or rubber bullets,

 7    Ms. Alvarado’s willingness to continue engaging in her First Amendment activities was

 8    extinguished, and she decided to leave the area. She was then arrested by the police and

 9    sent to jail for “felony rioting.” In the course of her arrest, she was threatened by the police,

10    shot at with rubber bullets that caused damage to her personal property, and caused her to

11    be in fear for her own physical safety. The probable cause statement used to justify her

12    arrest was the same cut-and-paste probable cause statement used against 123 other

13    individuals who were in downtown Phoenix, Arizona on the evening of May 30, 2020.

14    Upon information and belief, including but not exclusively limited to the police statement

15    reproduced infra, the Defendants conspired to falsely charge felony offenses against the

16    Plaintiffs with the specific purpose of suppressing their actual and/or suspected First

17    Amendment activities. All 124 individuals had their criminal cases dismissed at their Initial

18    Appearances.

19           3.      Plaintiff and proposed class representative Alexander Anderson is, and was

20    at all relevant times, a resident of Maricopa County. Mr. Anderson was in downtown

21    Phoenix, Arizona on the evening of May 30, 2020 to express his support for the Movement

22    for Black Lives. Because he was in that location on that date and timeframe, he witnessed

23    the indiscriminate use of tear gas and/or pepper spray and/or pepper balls and/or rubber

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 6 of 67


 1    bullets. As a direct and proximate result of the actions of police, including but not limited

 2    to their indiscriminate use of tear gas and/or pepper spray and/or pepper balls and/or rubber

 3    bullets, Mr. Anderson’s willingness to continue engaging in his First Amendment activities

 4    was extinguished, and he decided to leave the area. He was then arrested by the police and

 5    sent to jail for “felony rioting.” In the course of his arrest, he was threatened by the police,

 6    shot at with rubber bullets that caused damage to his personal property, and caused him to

 7    be in fear for his own physical safety. The probable cause statement used to justify his

 8    arrest was the same cut-and-paste probable cause statement used against 123 other

 9    individuals who were in downtown Phoenix, Arizona on the evening of May 30, 2020.

10    Upon information and belief, including but not exclusively limited to the police statement

11    reproduced infra, the Defendants conspired to falsely charge felony offenses against the

12    Plaintiffs with the specific purpose of suppressing their actual and/or suspected First

13    Amendment activities. All 124 individuals had their criminal cases dismissed at their Initial

14    Appearances.

15           4.      Plaintiff and proposed class representative Tierra Colter is, and was at all

16    relevant times, a resident of Maricopa County. Ms. Colter was in downtown Phoenix,

17    Arizona on the evening of May 30, 2020 to criticize police violence. Because she was in

18    that location on that date and timeframe, she was subjected to indiscriminate use of tear

19    gas and/or pepper spray and/or pepper balls and/or rubber bullets, and inhaled said

20    chemical agents thereby being subjected to pain. As a direct and proximate result of the

21    actions of police, including but not limited to their indiscriminate use of tear gas and/or

22    pepper spray and/or pepper balls and/or rubber bullets, Ms. Colter’s willingness to continue

23    engaging in her First Amendment activities was extinguished, and she decided to leave the

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 7 of 67


 1    area. She was then arrested by the police, detained for hours in a poorly ventilated police

 2    vehicle without access to fluids or restroom facilities, with numerous strangers, and sent to

 3    jail for “felony rioting.” In the course of her arrest, she was threatened by the police, who

 4    caused her to be in fear for her own physical safety. The probable cause statement used to

 5    justify her arrest was the same cut-and-paste probable cause statement used against 123

 6    other individuals who were in downtown Phoenix, Arizona on the evening of May 30,

 7    2020. Upon information and belief, including but not exclusively limited to the police

 8    statement reproduced infra, the Defendants conspired to falsely charge felony offenses

 9    against the Plaintiffs with the specific purpose of suppressing their actual and/or suspected

10    First Amendment activities. All 124 individuals had their criminal cases dismissed at their

11    Initial Appearances.

12           5.     Plaintiff and proposed class representative Osama Daood is, and was at all

13    relevant times, a resident of Maricopa County. Mr. Daood was in downtown Phoenix,

14    Arizona on the evening of May 30, 2020 to observe those who were expressing their

15    opposition to the police murders of George Floyd and Dion Johnson. As a direct and

16    proximate result of the actions of police, including but not limited to their indiscriminate

17    use of tear gas and/or pepper spray and/or pepper balls and/or rubber bullets, Mr. Daood’s

18    willingness to continue engaging in his First Amendment activities was extinguished, and

19    he decided to leave the area. Because he was in that location on that date and timeframe,

20    he was arrested by the police and sent to jail for “felony rioting.” The probable cause

21    statement used to justify his arrest was the same cut-and-paste probable cause statement

22    used against 123 other individuals who were in downtown Phoenix, Arizona on the evening

23    of May 30, 2020. Upon information and belief, including but not exclusively limited to the

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 8 of 67


 1    police statement reproduced infra, the Defendants conspired to falsely charge felony

 2    offenses against the Plaintiffs with the specific purpose of suppressing their actual and/or

 3    suspected First Amendment activities. All 124 individuals had their criminal cases

 4    dismissed at their Initial Appearances.

 5           6.     Plaintiff and proposed class representative Corina Garcia is, and was at all

 6    relevant times, a resident of Maricopa County. Ms. Garcia was in downtown Phoenix,

 7    Arizona on the evening of May 30, 2020 for supper. Because she was in that location on

 8    that date and timeframe, she was arrested by the police, detained for hours in a poorly

 9    ventilated police vehicle without access to fluids or restroom facilities, with numerous

10    strangers, and sent to jail for “felony rioting.” In the course of her arrest, she was threatened

11    by the police, who caused her to be in fear for her own physical safety. Upon information

12    and belief, the police actions described herein directly and proximately caused the

13    involuntary and spontaneous abortion of her child. The probable cause statement used to

14    justify her arrest was the same cut-and-paste probable cause statement used against 123

15    other individuals who were in downtown Phoenix, Arizona on the evening of May 30,

16    2020. Upon information and belief, including but not exclusively limited to the police

17    statement reproduced infra, the Defendants conspired to falsely charge felony offenses

18    against the Plaintiffs with the specific purpose of suppressing their actual and/or suspected

19    First Amendment activities. All 124 individuals had their criminal cases dismissed at their

20    Initial Appearances.

21           7.     Plaintiff and proposed class representative Shane Haisten is, and was at all

22    relevant times, a resident of Maricopa County. Mr. Haisten was in downtown Phoenix,

23    Arizona on the evening of May 30, 2020 to express his opposition to the police murders of

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 9 of 67


 1    George Floyd and Dion Johnson. As a direct and proximate result of the actions of police,

 2    including but not limited to their indiscriminate use of tear gas and/or pepper spray and/or

 3    pepper balls and/or rubber bullets, Mr. Haisten’s willingness to continue engaging in his

 4    First Amendment activities was extinguished, and he decided to leave the area. Because he

 5    was in that location on that date and timeframe, he was arrested by the police and sent to

 6    jail for “felony rioting.” In the course of his arrest, police stated that they would be unable

 7    to hold any of the arrested persons in custody unless they were all charged with a felony

 8    offense. The probable cause statement used to justify his arrest was the same cut-and-paste

 9    probable cause statement used against 123 other individuals who were in downtown

10    Phoenix, Arizona on the evening of May 30, 2020. Upon information and belief, including

11    but not exclusively limited to the police statement reproduced infra, the Defendants

12    conspired to falsely charge felony offenses against the Plaintiffs with the specific purpose

13    of suppressing their actual and/or suspected First Amendment activities. All 124

14    individuals had their criminal cases dismissed at their Initial Appearances.

15           8.      Plaintiff and proposed class representative Dylan Southworth is, and was at

16    all relevant times, a resident of Maricopa County. Mr. Southworth was in downtown

17    Phoenix, Arizona on the evening of May 30, 2020 to express his opposition to the police

18    murders of George Floyd and Dion Johnson. As a direct and proximate result of the actions

19    of police, including but not limited to their indiscriminate use of tear gas and/or pepper

20    spray and/or pepper balls and/or rubber bullets, Mr. Southworth’s willingness to continue

21    engaging in his First Amendment activities was extinguished, and he decided to leave the

22    area. Because he was in that location on that date and timeframe, he was arrested by the

23    police and sent to jail for “felony rioting.” In the course of his arrest, police stated that they

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 10 of 67


 1    would be unable to hold any of the arrested persons in custody unless they were all charged

 2    with a felony offense. The probable cause statement used to justify his arrest was the same

 3    cut-and-paste probable cause statement used against 123 other individuals who were in

 4    downtown Phoenix, Arizona on the evening of May 30, 2020. Upon information and belief,

 5    including but not exclusively limited to the police statement reproduced infra, the

 6    Defendants conspired to falsely charge felony offenses against the Plaintiffs with the

 7    specific purpose of suppressing their actual and/or suspected First Amendment activities.

 8    All 124 individuals had their criminal cases dismissed at their Initial Appearances.

 9           9.     Plaintiff and proposed class representative Anthony Harding is, and was at

10    all relevant times, a resident of Maricopa County. Mr. Harding was in downtown Phoenix,

11    Arizona on the evening of May 30, 2020 to express his support for the Movement for Black

12    Lives. Because he was in that location on that date and timeframe, he was subjected to

13    indiscriminate use of tear gas and/or pepper spray and/or pepper balls and/or rubber bullets,

14    and was struck by a tear gas canister which burned his body thereby subjecting him to pain

15    and he was arrested by the police and sent to jail for “felony rioting.” In the course of his

16    arrest, Defendant Officer Who Arrested Harding kneeled on Harding’s back directly and

17    proximately causing additional physical pain. The probable cause statement used to justify

18    his arrest was the same cut-and-paste probable cause statement used against 123 other

19    individuals who were in downtown Phoenix, Arizona on the evening of May 30, 2020.

20    Upon information and belief, including but not exclusively limited to the police statement

21    reproduced infra, the Defendants conspired to falsely charge felony offenses against the

22    Plaintiffs with the specific purpose of suppressing their actual and/or suspected First

23    Amendment activities. All 124 individuals had their criminal cases dismissed at their Initial

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 11 of 67


 1    Appearances.

 2           10.     Plaintiff and proposed class representative Jeanette Hunt is, and was at all

 3    relevant times, a resident of Maricopa County. Ms. Hunt was in downtown Phoenix,

 4    Arizona on the evening of May 30, 2020 to drive friends home. Because she was in that

 5    location on that date and timeframe, she was arrested by the police, detained for hours in a

 6    poorly ventilated police vehicle without access to fluids or restroom facilities with

 7    numerous strangers, and sent to jail for “felony rioting.” In the course of her arrest, she was

 8    threatened by the police, who caused her to be in fear for her own physical safety. The

 9    probable cause statement used to justify her arrest was the same cut-and-paste probable

10    cause statement used against 123 other individuals who were in downtown Phoenix,

11    Arizona on the evening of May 30, 2020. All 124 individuals had their criminal cases

12    dismissed at their Initial Appearances.

13           11.     Plaintiff and proposed class representative Latanjra Jackson is, and was at all

14    relevant times, a resident of Maricopa County. Ms. Jackson was in downtown Phoenix,

15    Arizona on the evening of May 30, 2020 to drive friends home. Because she was in that

16    location on that date and timeframe, she was arrested by the police, detained for hours in a

17    poorly ventilated police vehicle without access to fluids or restroom facilities with

18    numerous strangers, and sent to jail for “felony rioting.” In the course of her arrest, she was

19    threatened by the police, who caused her to be in fear for her own physical safety. The

20    probable cause statement used to justify her arrest was the same cut-and-paste probable

21    cause statement used against 123 other individuals who were in downtown Phoenix,

22    Arizona on the evening of May 30, 2020. All 124 individuals had their criminal cases

23    dismissed at their Initial Appearances.

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 12 of 67


 1           12.    Plaintiff and proposed class representative Brandon LeMar is, and was at all

 2    relevant times, a resident of Maricopa County. Mr. LeMar was in downtown Phoenix,

 3    Arizona on the evening of May 30, 2020 to drive someone home. Because he was in that

 4    location on that date and timeframe, he was arrested by the police and sent to jail for “felony

 5    rioting.” In the course of his arrest, he was threatened by the police, who caused him to be

 6    in fear for his own physical safety. The probable cause statement used to justify his arrest

 7    was the same cut-and-paste probable cause statement used against 123 other individuals

 8    who were in downtown Phoenix, Arizona on the evening of May 30, 2020. All 124

 9    individuals had their criminal cases dismissed at their Initial Appearances.

10           13.    Plaintiff and proposed class representative Erika Martin is, and was at all

11    relevant times, a resident of Maricopa County. Ms. Martin was in downtown Phoenix,

12    Arizona on the evening of May 30, 2020 to drive someone home. Because she was in that

13    location on that date and timeframe, she was arrested by the police and sent to jail for

14    “felony rioting.” In the course of her arrest, she was threatened by the police, who caused

15    her to be in fear for her own physical safety. The probable cause statement used to justify

16    her arrest was the same cut-and-paste probable cause statement used against 123 other

17    individuals who were in downtown Phoenix, Arizona on the evening of May 30, 2020. All

18    124 individuals had their criminal cases dismissed at their Initial Appearances.

19           14.    Plaintiff and proposed class representative Charlinda Martinez is, and was at

20    all relevant times, a resident of Maricopa County. Ms. Martinez was in downtown Phoenix,

21    Arizona on the evening of May 30, 2020 to observe those who were expressing their

22    opposition to the police murders of George Floyd and Dion Johnson. Because she was in

23    that location on that date and timeframe, she was arrested by the police, detained for hours

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 13 of 67


 1    in a poorly ventilated police vehicle without access to fluids or restroom facilities with

 2    numerous strangers, and sent to jail for “felony rioting.” In the course of her arrest, she was

 3    threatened by the police, who caused her to be in fear for her own physical safety. The

 4    probable cause statement used to justify her arrest was the same cut-and-paste probable

 5    cause statement used against 123 other individuals who were in downtown Phoenix,

 6    Arizona on the evening of May 30, 2020. All 124 individuals had their criminal cases

 7    dismissed at their Initial Appearances.

 8           15.    Plaintiff and proposed class representative Sierra McMartin is, and was at all

 9    relevant times, a resident of Maricopa County. Ms. McMartin was in downtown Phoenix,

10    Arizona on the evening of May 30, 2020 to express her opposition to the police murders of

11    George Floyd and Dion Johnson. Because she was in that location on that date and

12    timeframe, she was subject to indiscriminate use of tear gas and/or pepper spray and/or

13    pepper balls and/or rubber bullets, and inhaled said chemical agents thereby being

14    subjected to pain. As a direct and proximate result of the actions of police, including but

15    not limited to their indiscriminate use of tear gas and/or pepper spray and/or pepper balls

16    and/or rubber bullets, Ms. McMartin’s willingness to continue engaging in her First

17    Amendment activities was extinguished, and she decided to leave the area. She was then

18    arrested by the police, detained for hours in a poorly ventilated police vehicle without

19    access to fluids or restroom facilities with numerous strangers, and sent to jail for “felony

20    rioting.” In the course of her arrest, police stated that “Jeri Williams” made the decision to

21    arrest her. The probable cause statement used to justify his arrest was the same cut-and-

22    paste probable cause statement used against 123 other individuals who were in downtown

23    Phoenix, Arizona on the evening of May 30, 2020. Upon information and belief, including

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 14 of 67


 1    but not exclusively limited to the police statement reproduced infra, the Defendants

 2    conspired and/or Jeri Williams ordered the police to arrest everyone in the area and falsely

 3    charge felony offenses against the Plaintiffs with the specific purpose of suppressing their

 4    actual and/or suspected First Amendment activities. All 124 individuals had their criminal

 5    cases dismissed at their Initial Appearances.

 6           16.    Plaintiff and proposed class representative Emmalee Zenko is, and was at all

 7    relevant times, a resident of Maricopa County. Ms. Zenko was in downtown Phoenix,

 8    Arizona on the evening of May 30, 2020 to express her opposition to the police murders of

 9    George Floyd and Dion Johnson. Because she was in that location on that date and

10    timeframe, she was subject to indiscriminate use of tear gas and/or pepper spray and/or

11    pepper balls and/or rubber bullets, and inhaled said chemical agents thereby being

12    subjected to pain. As a direct and proximate result of the actions of police, including but

13    not limited to their indiscriminate use of tear gas and/or pepper spray and/or pepper balls

14    and/or rubber bullets, Ms. Zenko’s willingness to continue engaging in her First

15    Amendment activities was extinguished, and she decided to leave the area. She was then

16    arrested by the police, detained for hours in a poorly ventilated police vehicle without

17    access to fluids or restroom facilities with numerous strangers, and sent to jail for “felony

18    rioting.” The probable cause statement used to justify his arrest was the same cut-and-paste

19    probable cause statement used against 123 other individuals who were in downtown

20    Phoenix, Arizona on the evening of May 30, 2020. All 124 individuals had their criminal

21    cases dismissed at their Initial Appearances.

22           17.    Plaintiff and proposed class representative Marco Nevarez is, and was at all

23    relevant times, a resident of Maricopa County. Mr. Nevarez was in downtown Phoenix,

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 15 of 67


 1    Arizona on the evening of May 30, 2020 to express his opposition to the police murders of

 2    George Floyd and Dion Johnson and to observe law enforcement. Because he was in that

 3    location on that date and timeframe, he was arrested by the police and sent to jail for “felony

 4    rioting.” The probable cause statement used to justify his arrest was the same cut-and-paste

 5    probable cause statement used against 123 other individuals who were in downtown

 6    Phoenix, Arizona on the evening of May 30, 2020. All 124 individuals had their criminal

 7    cases dismissed at their Initial Appearances.

 8           18.     Plaintiff and proposed class representative Darric Newman is, and was at all

 9    relevant times, a resident of Maricopa County. Mr. Newman was in downtown Phoenix,

10    Arizona on the evening of May 30, 2020 to observe those who were expressing their

11    opposition to the police murders of George Floyd and Dion Johnson. Because he was in

12    that location on that date and timeframe, he was arrested by the police and sent to jail for

13    “felony rioting.” In the course of his arrest, he was shot by Defendant Officer Who Shot

14    Newman in the knee with a rubber bullet. At no time did Newman make any aggressive

15    movement towards or otherwise fail to comply with any police order. The probable cause

16    statement used to justify his arrest was the same cut-and-paste probable cause statement

17    used against 123 other individuals who were in downtown Phoenix, Arizona on the evening

18    of May 30, 2020. All 124 individuals had their criminal cases dismissed at their Initial

19    Appearances.

20           19.     Plaintiff and proposed class representative Corey Niass is, and was at all

21    relevant times, a resident of Maricopa County. Mr. Niass was in downtown Phoenix,

22    Arizona on the evening of May 30, 2020 to express his opposition to the police murders of

23    George Floyd and Dion Johnson and to observe law enforcement and to express his support

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 16 of 67


 1    for the Movement for Black Lives. Because he was in that location on that date and

 2    timeframe, he witnessed the indiscriminate use of tear gas and/or pepper spray and/or

 3    pepper balls and/or rubber bullets. As a direct and proximate result of the actions of police,

 4    including but not limited to their indiscriminate use of tear gas and/or pepper spray and/or

 5    pepper balls and/or rubber bullets, Mr. Niass’ willingness to continue engaging in his First

 6    Amendment activities was extinguished, and he decided to leave the area. He was then

 7    arrested by the police and sent to jail for “felony rioting.” In the course of his arrest, he was

 8    threatened by the police, shot at with rubber bullets that caused damage to his personal

 9    property, and caused him to be in fear for her own physical safety. The probable cause

10    statement used to justify his arrest was the same cut-and-paste probable cause statement

11    used against 123 other individuals who were in downtown Phoenix, Arizona on the evening

12    of May 30, 2020. Upon information and belief, including but not exclusively limited to the

13    police statement reproduced infra, the Defendants conspired to falsely charge felony

14    offenses against the Plaintiffs with the specific purpose of suppressing their actual and/or

15    suspected First Amendment activities. All 124 individuals had their criminal cases

16    dismissed at their Initial Appearances.

17           20.    Plaintiff and proposed class representative Jordan Thomas is, and was at all

18    relevant times, a resident of Maricopa County. Mr. Thomas was in downtown Phoenix,

19    Arizona on the evening of May 30, 2020 to express his opposition to police violence.

20    Because he was in that location on that date and timeframe, and chanting “hands up don’t

21    shoot,” Defendant Officer who Shot Thomas shot Thomas in the ribs, while Thomas was

22    kneeling, with a rubber bullet causing him physical pain. As a direct and proximate result

23    of the actions of police, including but not limited to their indiscriminate use of tear gas

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 17 of 67


 1    and/or pepper spray and/or pepper balls and/or rubber bullets, Mr. Thomas’ willingness to

 2    continue engaging in his First Amendment activities was extinguished, and he decided to

 3    leave the area. He was then arrested by the police, detained for hours in a poorly ventilated

 4    police vehicle without access to fluids or restroom facilities with numerous strangers, and

 5    sent to jail for “felony rioting.” The probable cause statement used to justify his arrest was

 6    the same cut-and-paste probable cause statement used against 123 other individuals who

 7    were in downtown Phoenix, Arizona on the evening of May 30, 2020. Upon information

 8    and belief, including but not exclusively limited to the police statement reproduced infra,

 9    the Defendants conspired to falsely charge felony offenses against the Plaintiffs with the

10    specific purpose of suppressing their actual and/or suspected First Amendment activities.

11    All 124 individuals had their criminal cases dismissed at their Initial Appearances.

12           21.    Plaintiff and proposed class representative Angela Tierney is, and was at all

13    relevant times, a resident of Maricopa County. Ms. Tierney was in downtown Phoenix,

14    Arizona on the evening of May 30, 2020 to express her opposition to the police murders of

15    George Floyd and Dion Johnson and to express her support for the Movement for Black

16    Lives. Because she was in that location on that date and timeframe, she was subjected to

17    the indiscriminate use of tear gas and/or pepper spray and/or pepper balls and/or rubber

18    bullets. She breathed in the weapons which caused her physical pain. She was then arrested

19    by the police, detained for hours in a poorly ventilated police vehicle without access to

20    fluids or restroom facilities with numerous strangers, and sent to jail for “felony rioting.”

21    In the course of her arrest, she was threatened by the police which caused her to be in fear

22    for her own physical safety. The probable cause statement used to justify her arrest was the

23    same cut-and-paste probable cause statement used against 123 other individuals who were

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 18 of 67


 1    in downtown Phoenix, Arizona on the evening of May 30, 2020. Upon information and

 2    belief, including but not exclusively limited to the police statement reproduced infra, the

 3    Defendants conspired to falsely charge felony offenses against the Plaintiffs with the

 4    specific purpose of suppressing their actual and/or suspected First Amendment activities.

 5    All 124 individuals had their criminal cases dismissed at their Initial Appearances.

 6           22.    Plaintiff and proposed class representative Melanie Vanek is, and was at all

 7    relevant times, a resident of Maricopa County. Ms. Vanek was in downtown Phoenix,

 8    Arizona on the evening of May 30, 2020 to express her desires for racial justice. Because

 9    she was in that location on that date and timeframe, she was subjected to the indiscriminate

10    use of tear gas and/or pepper spray and/or pepper balls and/or rubber bullets. She breathed

11    in the weapons which caused her physical pain. She was then arrested by the police,

12    detained for hours in a poorly ventilated police vehicle without access to fluids or restroom

13    facilities with numerous strangers, and sent to jail for “felony rioting.” The probable cause

14    statement used to justify her arrest was the same cut-and-paste probable cause statement

15    used against 123 other individuals who were in downtown Phoenix, Arizona on the evening

16    of May 30, 2020. Upon information and belief, including but not exclusively limited to the

17    police statement reproduced infra, the Defendants conspired to falsely charge felony

18    offenses against the Plaintiffs with the specific purpose of suppressing their actual and/or

19    suspected First Amendment activities. All 124 individuals had their criminal cases

20    dismissed at their Initial Appearances.

21           23.    Plaintiff and proposed class representative Ajani Williams is, and was at all

22    relevant times, a resident of Maricopa County. Mr. Williams was in downtown Phoenix,

23    Arizona on the evening of May 30, 2020 to observe those expressing their opposition to

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 19 of 67


 1    the police murders of George Floyd and Dion Johnson. Because he was in that location on

 2    that date and timeframe, he was then arrested by the police and sent to jail for “felony

 3    rioting.” The probable cause statement used to justify his arrest was the same cut-and-paste

 4    probable cause statement used against 123 other individuals who were in downtown

 5    Phoenix, Arizona on the evening of May 30, 2020. All 124 individuals had their criminal

 6    cases dismissed at their Initial Appearances.

 7           24.      Defendant City of Phoenix (the “City”) is a municipal corporation created,

 8    organized, and existing under the laws of the State of Arizona. The City is under a duty to

 9    run its law enforcement activities in a lawful manner to preserve the peace and to preserve

10    for its citizens the rights, privileges, and immunities guaranteed and secured to them by the

11    Constitutions and laws of the United States and the State of Arizona. The Phoenix police

12    Department (“PPD”) is an agency of the City, and all actions of the PPD are the legal

13    responsibility of the City because the City has delegated its law enforcement duties and

14    responsibilities to PPD, including but not limited to the responsibility of establishing and

15    implementing policies, practices, procedures and/or customs used by law enforcement

16    officers employed by the City regarding the investigation, detention, arrest, and public

17    relations during law enforcement operations.

18           25.      Defendant Jeri L. Williams (“Chief Williams”) is, and was at all relevant

19    times, the Chief of Police for the City of Phoenix Police Department. As such, Chief

20    Williams is the final policymaker for the City in the area of law enforcement and in setting

21    and implementing the policies and practices of PPD, including but not limited to:

22                 a. the development, implementation, and the training of PPD personnel in the

23                    areas of proper use of force;

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 20 of 67


 1                 b. the need for proper warnings in response to political protests and public

 2                    demonstrations and marches;

 3                 c. lawful arrests;

 4                 d. the development and implementation of policies concerning protests and the

 5                    protection of participants’ basic rights of speech and association, and for

 6                    making these policies known to all PPD personnel;

 7                 e. ensuring that all members of the PPD were adequately and consistently

 8                    trained in their meaning and implementation, as well as in all relevant

 9                    constitutional requirements and police best practices;

10                 f. the training and preparation of PPD personnel with respect to the events of

11                    May 30, 2020 (wherein, she approved and/or ratified PPD’s plans for that

12                    event—including the plans to conduct unlawful mass arrests of

13                    demonstrators using the same, cut-and-paste probable cause statement to

14                    support those arrests).

15           26.      As set out below, Chief Williams also failed to establish sufficient guidelines

16    and regulations governing the PPD on May 30, 2020, and did not ensure adequate training

17    before the event, nor did she properly supervise and monitor the actions of PPD personnel

18    during the protest. Upon information and belief, she has failed to discipline a single officer

19    for the mass false arrests that took place on May 30, 2020, and instead, made multiple

20    public statements praising her officers’ conduct during the course of that protest fully

21    ratifying the conduct of PPD related to this lawsuit, on behalf of the City. Plaintiffs sue

22    Chief Williams in her official and individual capacity.

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 21 of 67


 1           27.    Defendant Benjamin Moore is a Lieutenant for the City of Phoenix Police

 2    Department, and is the “Field Force Commander” for PPD’s Tactical Response Unit

 3    (“TRU”). Upon information and belief, Lt. Moore authorized the indiscriminate use of

 4    force against largely non-violent demonstrators, despite knowing that deploying

 5    indiscriminate force is unconstitutional, including the use of tear gas, pepper spray, and

 6    rubber bullets. Upon information and belief, Lt. Moore either gave the order, approved, or

 7    knowingly ratified PPD’s plans for arrests at the May 30, 2020 protest—including but not

 8    exclusively limited to the plans to apprehend demonstrators en masse using the same, cut-

 9    and-paste probable cause statements to support their false arrests. Plaintiffs sue Lt. Moore

10    in his individual capacity.

11           28.    Defendant Douglas McBride is a Sergeant with the City of Phoenix Police

12    Department. On May 30, 2020, he was responsible for supervising PPD’s Tactical

13    Response Unit. Upon information and belief, Sgt. McBride authorized the indiscriminate

14    use of force against non-violent demonstrators despite knowing that deploying

15    indiscriminate force is unconstitutional, including the use of tear gas, pepper spray, and

16    rubber bullets. Upon information and belief, Sergeant McBride either gave the order,

17    approved, or ratified PPD’s plans for arrests at the May 30, 2020 protest—including the

18    plans to apprehend demonstrators en masse using the same, cut-and-paste probable cause

19    statements to support their false arrests. Plaintiffs sue Sergeant Mc Bride in his individual

20    capacity.

21           29.    Defendant Dennis Orender is a Commander for the City of Phoenix Police

22    Department. Commander Orender is a leader within PPD’s Tactical Response Unit, and

23    upon information and belief, “calls the shots” on when to make arrests and of whom. Upon

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 22 of 67


 1    information and belief, Commander Orender either gave the order, approved, or ratified

 2    PPD’s plans for arrests at the May 30, 2020 protest—including the plans to apprehend

 3    demonstrators en masse using the same, cut-and-paste probable cause statements to support

 4    their false arrests. Plaintiffs sue Commander Orender in his individual capacity.

 5           30.    Upon information and belief, there are currently unknown City of Phoenix

 6    employees who caused or contributed to Plaintiffs’ injuries. The identity and roles of these

 7    individuals are uniquely within the possession of the City of Phoenix and Plaintiffs will

 8    amend this complaint to add such responsible individuals upon discovery of their identities.

 9    Until such point, some of said individual officers have been named by way of a description

10    of unique actions taken on May 30, 2020.

11           31.    Each of the above-mentioned individual Defendants participated in and has

12    responsibility for the unlawful conduct that resulted in injuries to Plaintiffs and putative

13    damages class members described herein, by, among other things, personally participating

14    in the unlawful conduct, acting jointly or conspiring with others who did so; authorizing,

15    acquiescing in, or setting in motion policies, plans, or actions that led to the unlawful

16    conduct; failing to take action to prevent such unlawful conduct; failing to maintain

17    adequate training and supervision in deliberate indifference to Plaintiffs’ rights; and

18    ratifying unlawful conduct that occurred by agents and officers under their direction,

19    supervision, and control, including failing to take remedial or disciplinary action.

20           32.    Every act and omission of the employees, representatives, and agents of the

21    Defendants detailed in this Complaint was performed under the color and pretense of the

22    Constitutions, statutes, ordinances, regulations, customs, and uses of the United States of

23    America, the State of Arizona, and the City of Phoenix, by their authority as sworn officers,

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 23 of 67


 1    and within the course and scope of their employment.

 2           33.    Plaintiffs bring this lawsuit to redress violations of, inter alia, 42 U.S.C. §

 3    1983. Thereby this court has federal question jurisdiction pursuant to 28 U.S.C. § 1331,

 4    and supplemental jurisdiction under 28 U.S.C. § 1367(a).

 5           34.    The events and omissions which give rise to the claims asserted in this

 6    lawsuit occurred in the geographical territory of this court, in Phoenix, Arizona. Therefore,

 7    pursuant to 28 U.S.C. § 1391(b), this district court is the proper venue for this lawsuit.

 8           35.    Defendants reside and do business in Maricopa County, Arizona. Therefore,

 9    this court has personal jurisdiction over Defendants pursuant to Fed. R. Civ. P. 4.

10           36.    Plaintiffs have satisfied all necessary conditions precedent to the filing of this

11    lawsuit.

12                                 GENERAL ALLEGATIONS
                 Historical Background of the Phoenix Police Department and Their
13                               Continued Uses of Excessive Force

14           37.    All other paragraphs of this lawsuit are incorporated.

15           38.    In 2010, PPD officers violently—and without provocation, justification, or

16    warning—shot pepper-spray at peaceful protesters marching for immigration reform. At

17    that time, PPD knew or should have known that such a violent response to peaceful exercise

18    of First Amendment rights was illegal and unconstitutional. The City was aware of PPD’s

19    actions shortly after they occurred, yet took no steps to discipline, supervise, train, or

20    otherwise control PPD to ensure that such actions did not repeat in the future.

21           39.    In October 2014, at a demonstration in downtown Phoenix to protest police

22    brutality after a PPD officer’s murder of Rumain Brisbon, PPD officers indiscriminately

23    and without warning fired pepper bullets at peaceful protesters. At that time, PPD knew or

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 24 of 67


 1    should have known that such a violent response to peaceful exercise of First Amendment

 2    rights was illegal and unconstitutional. The City was aware of PPD’s actions shortly after

 3    they occurred, yet took no steps to discipline, supervise, train, or otherwise control PPD to

 4    ensure that such actions did not repeat in the future.

 5           40.    On or about July 8, 2016, Phoenix PD shot chemical weapons, including tear

 6    gas and pepper spray, into a crowd of thousands of Black Lives Matter peaceful protesters,

 7    demonstrating for racial justice after two viral videos showed the grisly murders of Alton

 8    Sterling and Philando Castile at the hands of the police. Phoenix PD did so without

 9    providing any warnings to protesters before firing these weapons. And at the time that

10    Phoenix PD shot projectiles into a crowd of thousands, many of the protesters had their

11    hands up, in a classic surrender position, chanting “hands up, don’t shoot!”1 PPD claimed

12    to have deployed these chemical weapons as a “crowd-control measure.” At that time, PPD

13    knew or should have known that such a violent response to peaceful exercise of First

14    Amendment rights was illegal and unconstitutional. The City was aware of PPD’s actions

15    shortly after they occurred, yet took no steps to discipline, supervise, train, or otherwise

16    control PPD to ensure that such actions did not repeat in the future.

17           41.    Almost one year later, on the night of August 22, 2017, a force of

18    approximately 900 Phoenix PD officers conducted an unannounced attack on a group of

19    peaceful protesters, gathered to demonstrate strong disagreement with President Trump.

20    During the course of this assault, Phoenix PD fired more than 590 kinetic and chemical

21    projectiles into a crowd that included young children, pregnant women, disabled people,

22
         1
           https://abcnews.go.com/US/phoenix-police-tear-gas-pepper-spray-black-
23
      lives/story?id=40453514
24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 25 of 67


 1    and elderly individuals. The American Civil Liberties Union filed a class action lawsuit

 2    shortly after that event, alleging that Phoenix PD had initiated such an attack without

 3    providing a warning to disperse to protesters.2 At that time, PPD knew or should have

 4    known that such a violent response to peaceful exercise of First Amendment rights was

 5    illegal and unconstitutional. The City was aware of PPD’s actions shortly after they

 6    occurred, yet took no steps to discipline, supervise, train, or otherwise control PPD to

 7    ensure that such actions did not repeat in the future.

 8            42.    On July 12, 2019, Phoenix PD unlawfully arrested and maliciously

 9    prosecuted three well-known activists who were protesting against racial injustice and the

10    ill-treatment of immigrants at the U.S. Border. Among those arrested was criminal defense

11    attorney and Black Lives Matter organizer, Jamaar Williams.3 At that time, PPD knew or

12    should have known that maliciously prosecuting demonstrators in response to the peaceful

13    exercise of First Amendment rights was illegal and unconstitutional. The City was aware

14    of PPD’s actions shortly after they occurred, yet took no steps to discipline, supervise,

15    train, or otherwise control PPD to ensure that such actions did not repeat in the future.

16            43.    Phoenix PD’s response to the most recent slate of protests demonstrates that

17    Phoenix PD has done little to nothing to change the ways in which it manages protests and

18    protects individuals’ constitutional rights.4 And it has demonstrated that it cares little for

19    how its excessive force may contribute to the spread of a potentially deadly virus in the

20    middle of a global pandemic.

21
         2
           See Puente v. City of Phoenix, et al., Case No. 2:18-cv-02778-JJT (Ariz. D. Ct. 2018).
         3
22         See Williams v. City of Phoenix, et al., Case No. 2:20-cv-01367-PHX-SMB (Ariz. D.
      Ct. 2020).
23       4
             https://www.abc15.com/news/local-news/investigations/protest-arrests
24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 26 of 67


 1                 COVID-19 greatly increases the danger of the Defendants’ actions

 2           44.     All other paragraphs of this lawsuit are incorporated.

 3           45.     The first cases of Coronavirus Disease 2019 (“COVID-19”) were discovered

 4    in Wuhan, China in December 2019.5 Although much was unknown about the virus when

 5    it was first discovered, it was soon revealed to be a highly contagious respiratory virus

 6    spread mainly person-to-person, “through respiratory droplets produced when an infected

 7    person coughs, sneezes, or talks.”6

 8           46.     In the months after its discovery in December 2019, the COVID-19 virus

 9    spread to every country in the world and infected millions of people.

10           47.     In Arizona, confirmed cases of COVID-19 have increased at an alarming and

11    record-setting pace, making it the world’s epicenter for the spread of this potentially deadly

12    virus by the summer of 2020.7 At the end of April, Arizona had approximately 6,000

13    confirmed cases in the entire state. But by mid-July, Arizona saw its confirmed new cases

14    of coronavirus grow by the thousands each day.8

15           48.     It was in this context that Phoenix PD made the decision to use chemical

16    weapons—which cause individuals to expel respiratory droplets—on crowds of non-

17    violent protesters; planned the illegal mass arrests of demonstrators and others; and decided

18    to holding them in unventilated transport vehicles before booking them into jail cells where

19
         5
20           https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7121484/
         6
             https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html
          7
21           https://www.nytimes.com/2020/07/08/briefing/arizona-mary-trump-facebook-your-
      wednesday-briefing.html; https://www.azcentral.com/story/opinion/op-
22    ed/laurieroberts/2020/07/08/arizona-now-no-1-world-coronavirus-but-some-arizonans-
      say-its-no-big-deal/5399638002/
          8
23          https://tucson.com/news/local/arizona-coronavirus-cases-mapped-by-county-april-
      22/article_c236eac-84e2-11ea-84e7-a76949d0b7c9.html.
24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 27 of 67


 1    these individuals were unable to socially distance or wear facial coverings.

 2                    Phoenix mourns the lives of Mr. Johnson and Mr. Floyd

 3           49.    All other paragraphs of this lawsuit are incorporated.

 4           50.    On Thursday, May 28, 2020, thousands of peaceful protestors gathered in

 5    downtown Phoenix to express their opposition to the police murders of both George Floyd

 6    and Dion Johnson. These protesters joined millions of other Americans across the country

 7    who took to the streets to demand an end to racist police killings and practices. Many of

 8    these individuals were participating in demonstrating for the first time.

 9           51.    Phoenix PD officers were present from the beginning of the peaceful protest,

10    greatly armored in riot gear and wielding heavy weaponry including: Pepper bullets;

11    cannisters containing “CS” or tear gas; pepper-spray; mace; 40 mm foam impact rounds,

12    which travel at speeds up to 89 miles per hour and contained both “CS” and cayenne pepper

13    to deliver both blunt trauma as well as the effects of a chemical irritant; smoke grenades

14    (explosive devises that release an irritant); rubber-coated bullets; beanbag rounds (small

15    fabric bags filled with lead shot); and sound weapons like flash-bang grenades.

16           52.    These munitions are designed to incapacitate subjects, and to inflict large

17    amounts of pain to compel compliance. The chemical weapons, in particular, are designed

18    to irritate the skin and mucosal areas (the eyes, nose, and throat) and force individuals to

19    cough and sneeze in response.

20           53.    The chemical irritants in these weapons also “stick” to fabric and will

21    contaminate a mask once a user comes into contact with these irritants. In other words, if

22    an individual wearing a mask is exposed to these chemical irritants, they will be forced to

23    remove the mask.

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 28 of 67


 1           54.    After several hours, Phoenix Police, unprovoked and without cause, declared

 2    the First Amendment assembly to be “unlawful” and immediately began shooting the

 3    protestors with pepper balls, pepper-spray, tear gas, and rubber-coated bullets to disburse

 4    the crowd. Despite being subject to the deployment of chemical weapons banned for

 5    warfare by the Geneva Conventions,9 no violence was threatened, no participants injured

 6    any police offices and all but eight (8) people voluntarily and peacefully left the area. Those

 7    eight people were arrested and charged with misdemeanor unlawful assembly.10

 8           55.    On Friday, May 29, 2020, protestors returned to downtown Phoenix. Again,

 9    the protests carried on peacefully for hours. Nonetheless, Phoenix Police, once again,

10    declared an unlawful assembly and again began using chemical and kinetic weapons

11    against demonstrators in an attempt to disperse, disrupt, and stop the protests.

12           56.    Phoenix PD deployed these weapons without provocation and did so

13    indiscriminately, exposing hundreds in the crowd to these harmful chemicals. As soon as

14    individuals were exposed to these chemicals, they had to either remove their masks and

15    cough and sneeze violently on one another or suffocate.

16           57.    One man in the crowd immediately went into respiratory distress and

17    volunteer medics on site began performing CPR on him. Absurdly, Phoenix PD continued

18    to shoot pepper balls and tear gas at both the man, and the medics performing CPR on him.

19    Multiple times the medics had to cease performing CPR, and move this man’s immobile

20    body a few feet away from an oncoming Phoenix PD riot line, before resuming the

21

22       9
             https://www.usatoday.com/story/news/factcheck/2020/06/06/fact-check-its-true-
      tear-gas-chemical-weapon-banned-war/3156448001/
          10
23            https://www.abc15.com/news/national/rally-underway-in-phoenix-over-the-in-
      custody-death-of-george-floyd-in-minneapolis
24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 29 of 67


 1    performance of life-saving medical care. This man was eventually transported by a group

 2    of strangers attending the protest, away from the scene and taken to the hospital.

 3            58.   On the morning of Saturday, May 30, 2020, Phoenix Mayor Kate Gallego

 4    and Police Chief Jeri Williams held a press conference at which they announced that the

 5    protests the night before were largely peaceful; that there was a “small” group of protestors

 6    who had caused damage; and that the actions of a “few” had resulted in widespread

 7    property damage in the hundreds of thousands of dollars.11 Phoenix PD made two arrests

 8    that night (May 29, 2020).12

 9            59.   Despite only making two arrests, Chief Williams warned demonstrators at a

10    news conference held on the morning of May 30, 2020 that the behavior from May 29,

11    2020 would “not be tolerated” by Phoenix PD.

12                                           This Lawsuit

13            60.   All other paragraphs of this lawsuit are incorporated.

14            61.   On Saturday, May 30, 2020, protestors again returned to downtown Phoenix.

15    History repeated itself for the third consecutive night: Peaceful protests were declared

16    unlawful without cause, immediately and/or without a reasonable time to comply with

17    orders to disperse followed by mass, indiscriminate deployments of tear gas, pepper spray,

18    pepper balls, rubber-coated bullets, and beanbag rounds into a crowd of hundreds of non-

19    violent protesters. This night, however, Phoenix Police decided to change their tactics:

20    Rather than permitting the protestors to disperse, they chased them down.

21

22
         11
            https://www.facebook.com/watch/?v=752671345475649
         12
23          https://www.abc15.com/news/region-phoenix-metro/central-phoenix/watch-rallies-
      continue-friday-night-in-phoenix-over-deaths-of-dion-johnson-and-george-floyd
24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 30 of 67


 1           62.    That night, police rounded up and arrested 124 people just for being in

 2    downtown Phoenix. Many of these people were held for hours in poorly/unventilated

 3    transport vehicles without access to water or restrooms. It was impossible to socially

 4    distance in these vans, and many of the individuals had either been forced to remove their

 5    masks (due to chemical contamination) or had their masks confiscated by Phoenix PD

 6    officers.

 7           63.    Those 124 people were also forced to spend time in jail, crammed into rooms

 8    with dozens of unmasked individuals, exposing them (and, in turn, the community at large)

 9    to COVID-19. Those 124 individuals were all charged with felony rioting, and the “cut-

10    and-paste” probable cause statements, as set forth below, were all thrown out by the initial

11    appearance judges. These 124 individuals make up the class for this lawsuit.

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 31 of 67


 1

 2                                    CLASS ALLEGATIONS

 3          64.      The proposed class is the 124 individuals who were arrested in downtown

 4    Phoenix by PPD on the evening of May 30, 2020/morning of May 31, 2020, and who were

 5    charged with felony rioting with the following cut-and-paste probable cause statement:

 6          65.      The class, in accordance with Fed. R. Civ. P.. 23(a):

 7                a. Is so numerous that joinder of all members is impracticable. The believed

 8                   members of the proposed class are: (1) Brandon James Adler; (2) Lorenzo

 9                   Ray Alsidez; (3) Alexander Anderson; (4) Luis Alonso Arreola Martinez; (5)

10                   Talleah Alvarado; (6) Elizabeth Alvarez; (7) Shelby Nicole Bay; (8) Trerina

11                   Marie Benavides; (9) Darnetta Annette Box; (10) Chari Ollie Monae Brooks;

12                   (11) David Bustamante); (12) Gavin Canez; (13) Martin Chavez; (14)

13                   Zachary Coleman; (15) Tierra Colter; (16) Korin Amaris Cook; (17) Fabian

14                   Cordova; (18) Richard Anthony Cordova; (19) Roberto Cortes; (20) Johan

15                   Montes Cuevas; (21) Kristopher Cutshall; (22) Osama Daood; (23) Erick

16                   George Deyden; (24) Desirai Dixson; (25) Tyson Anthony Dubrey; (26)

17                   Gregory Ellis; (27) Abigail Estrada-Garcia; (28) Griffin Fletcher; (29) Enixe

18                   Flores; (30) Kaitlin Galvan; (31) Corina Garcia; (32) Andrew Charles

19                   Givens; (33) Victoria Lilianna Gonzalez; (34) Samantha Graening; (35)

20                   Mitchell Grave; (36) Maxima Guerrero Sanchez; (37) Shane Haisten; (38)

21                   Marrisa Marie Hand; (39) Anthony Harding; (40) Phillip James Harris; (41)

22                   Abel M Hernandez; (42) Jeannette Hunt; (43) Jonathan Hursh; (44) Latanjra

23                   Jackson; (45) Jalya Lanae Jefferson; (46) Burandin Rone Johnson; (47)

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 32 of 67


 1                Johnathan Raymond Kantner; (48) Theresa Nicole Kenny; (49) Robert John

 2                Kunz; (50) Michael Jerome Lane; (51) Simon Anthony Lee; (52) Brandon

 3                LeMar; (53) Jessie Lepique; (54) Vongel Alexis Lewis; (55) Fernando

 4                Lopez; (56) Jessie Ray Luna-Espinoza; (57) Richard Oliver Lyons; (58)

 5                Toby Manvelito; (59) Alejandro Adam Marquez; (60) Erika Marie Martin;

 6                (61) Charlinda Martinez; (62) Ricky Martinez; (63) Victor Martinez; (64)

 7                Kymberli Bryana Mayberry; (65) Christopher McAnallen; (66) Marvin

 8                Clayton McClain; (67) Sierra McMartin; (68) Andre James McQueen; (69)

 9                Jason Alexander Mendez; (70) Alejandro Meraz; (71) David Yiannis Mihail;

10                (72) Brian Daniel Miranda; (73) William Douglas Molony; (74) David James

11                Montes; (75) Dejon D Moore; (76) Jordan Joseph Moore; (77) Filiangel

12                Morales; (78) Malik Morris; (79) Eddie Munoz; (80) Santiago Jesus Munoz;

13                (81) Marco Nevarez; (82) Darric Newman; (83) Corey Niass; (84) Sheila

14                Nunez; (85) Alexis Nicole Ochoa; (86) Alejandra Ivette Parra; (87) Jesus

15                Manuel Oronoa-Prieto; (88) Daniel Luis Ortega; (89) Shawn Peaks; (90) Jose

16                Pena; (91) Jeremiah David Peralta; (92) Jacob David Pfeifer; (93) Lacroix

17                Dwight Pierce; (94) Joshua Plaza; (95) Harry Andrew Propp; (96) Eduardo

18                Ramirez; (97) Vera Lashell Reed; (98) Tj Roark; (99) Alyssa Monae Ruiz;

19                (100) Ryan Alan Russell; (101) Ludanga Ramsey (“Remby”) Sebastian;

20                (102) Williams Shaban; (103) Nikeya Ishaya Simmons; (104) Cristian Soria;

21                (105) Dylan Southworth; (106) Avery Trey Stannard; (107) Bailey Aleandra

22                Stocker; (108) Adam Stone; (109) Jordan Thomas; (110) Angela Tierney;

23                (111) Daniel Christopher Tineo; (112) Pamela Tuakalau; (113) Arxyena

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 33 of 67


 1                Valurosa-Meaney; (114) Kristina Lee Vanaken; (115) Melodie Vanek; (116)

 2                Raquel Anaya Vargas; (117) Taconya Shanette Vaughn; (118) Connor Jacob

 3                Wanamaker; (119) Brody Jon Wass; (120) Stanley David West; (121) Ajani

 4                Williams; (122) Stanson Ben Yellowman; (123) Brittany Young; and (124)

 5                Emmalee Zenko.

 6             b. The claims of the class members have common questions of law and fact

 7                related to First Amendment retaliation and unlawful arrest and conspiracy

 8                under Federal law, and intentional infliction of emotional distress,

 9                conspiracy, aiding and abetting, false light, defamation, and gross

10                negligence claims under Arizona law.

11                   i. Specifically, the questions of law are that;

12                          1. Whether participating or being in close physical proximity to

13                              others who are participating in a peaceful protest is protected

14                              activity under the First Amendment;

15                          2. Whether participating or being in close physical proximity to

16                              others who are participating in a peaceful protest provides

17                              sufficient probable cause to arrest and/or detain and/or charge

18                              “felony rioting”;

19                          3. Whether a duty and responsibility of care exists for the

20                              Defendants in the manner in which they perform their law

21                              enforcement functions related to the use of force, the manner

22                              in which individuals are detained, and the investigation and

23                              charging of persons with the commission of “felony rioting”;

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 34 of 67


 1                         4. Whether placing numerous strangers into poorly ventilated

 2                             vehicles for hours in the late May Arizona heat without

 3                             access to water or restrooms breaches the duty and

 4                             responsibility of care for the Defendants in the manner in

 5                             which they detain individuals;

 6                         5. Whether the indiscriminate charging of individuals for felony

 7                             rioting by using a cut-and-paste probable cause statement,

 8                             irrespective of what actions they were actually doing at the

 9                             time and/or leading up to the time of their arrest breaches the

10                             duty and responsibility of care for the Defendants in the

11                             manner in which they perform their law enforcement

12                             functions related to the investigation and charging of persons

13                             with the commission of “felony rioting.”

14                  ii. Specifically, the questions of fact are that:

15                         1. Whether individuals were in downtown Phoenix participating

16                             in or in close physical proximity to peaceful protestors on the

17                             evening and into the morning of May 30, 2020 into May 31,

18                             2020;

19                         2. Whether PPD used indiscriminate force on May 30, 2020-

20                             May 31, 2020 in downtown Phoenix and the authorization for

21                             such force to be used at that date and time and in that manner;

22                         3. Whether PPD conspired or was otherwise ordered to arrest

23                             and charge everyone who was in downtown Phoenix

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 35 of 67


 1                              participating in or in close physical proximity to peaceful

 2                              protestors on the evening and into the morning of May 30,

 3                              2020 into May 31, 2020 for felony rioting as a method by

 4                              which to ensure they would be taken to jail, and the reasons

 5                              for that conspiracy and/or order;

 6                          4. The identity of the police vehicles used to detain people for

 7                              hours, and the use of those vehicles on May 30, 2020-May

 8                              31, 2020 in downtown Phoenix related to ventilation;

 9                          5. Whether those people that were detained in police vehicles

10                              for hours on May 30, 2020-May 31, 2020 had access to basic

11                              necessities including but not limited to water and/or restroom

12                              and/or medical care

13                  iii. The claims of the representative Plaintiffs are typical of the class they

14                      represent. Each representative Plaintiff was in downtown Phoenix,

15                      Arizona on the evening of May 30, 2020/morning of May 31, 2020.

16                      Because each representative Plaintiff was in that location on that date

17                      and    timeframe     and    were    actually   or    perceived    to   be

18                      protesters/demonstrators, each representative Plaintiff was arrested by

19                      the police and sent to jail for “felony rioting.” The probable cause

20                      statement used to justify the arrest of each representative Plaintiff was

21                      the same cut-and-paste probable cause statement used against 123

22                      other individuals who were in downtown Phoenix, Arizona on the

23                      evening of May 30, 2020. All 124 individuals had their criminal cases

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 36 of 67


 1                      dismissed at their Initial Appearances.

 2                  iv. Each representative Plaintiff has the same interests and suffered

 3                      from the same type of legal injuries as the rest of the representative

 4                      Plaintiffs, as well as the proposed class.

 5                   v. The representative Plaintiffs will fairly and adequately protect the

 6                      interests of the class. The interests of the representative Plaintiffs are

 7                      consistent with and not antagonistic to the interests of the class.

 8                  vi. The prosecutions of separate actions by individual class members

 9                      would create a risk that inconsistent and varying adjudications with

10                      respect to individual members of the class would establish

11                      incompatible standards of conduct for the parties opposing the class.

12                 vii. The prosecutions of separate actions by individual class members

13                      would, as a practical matter, substantially impair or impede the

14                      interests of the other members of the class to protect their interests.

15                 viii. The questions of law or fact common to the members of the class

16                      predominate over any questions affecting only individual members

17                      on the topic of liability.

18                  ix. This liability class action is superior to other available methods for

19                      the fair and efficient adjudication of the controversy between the

20                      parties. Plaintiffs are informed and believe and thereon allege that

21                      most members of the class will not be able to find counsel to

22                      represent them.

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 37 of 67


 1                      x. Plaintiffs are informed and believe and thereon allege that it is

 2                          desirable to concentrate all litigation in one forum because all the

 3                          claims arise in the same location, date, and time—downtown Phoenix

 4                          on the evening of May 30, 2020 or early morning of May 31, 2020—

 5                          and it will promote judicial efficiency to resolve the common

 6                          questions of law and fact in one forum, rather than in multiple courts.

 7          66.      The first sub-class, in accordance with Fed. R. Civ. P. 23(a):

 8                a. Is so numerous that joinder of all members is impracticable. While the first

 9                   sub-class size is currently unknown, upon information and belief, is more

10                   than forty (40) individuals.

11                b. In addition to the First Amendment Retaliation and unlawful arrest

12                   allegations, the claims of the first sub-class members have common

13                   questions of fact related to suppression of free speech because they were

14                   victims of suppression of free speech and association, because they were

15                   actively and peacefully exercising their First Amendment rights by

16                   attending protests in downtown Phoenix, Arizona. None of the proposed

17                   members of this sub-class caused or participated in violent acts or engaged

18                   in illegal activity.

19                       i. Specifically, the questions of fact are that;

20                              1. Whether individuals were in downtown Phoenix participating

21                                  in peace protests on the evening and/or into the morning of

22                                  May 30, 2020 into May 31, 2020

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 38 of 67


 1                           2. Whether actively and peacefully exercising their First

 2                               Amendment rights was chilled or otherwise stopped due to

 3                               PPD’s threatened and/or actual indiscriminate use of tear gas

 4                               and/or pepper spray and/or pepper balls and/or rubber bullets

 5             c. The representative Plaintiffs of the first sub-class are Talleah Alvarado,

 6                Alexander Anderson, Tierra Colter, Shane Haisten, Anthony Harding,

 7                Sierra McMartin, Corey Niass, Dylan Southworth, Jordan Thomas, and

 8                Emmalee Zenko.

 9             d. The claims of the representative Plaintiffs of the first sub-class are typical of

10                the sub-class they represent. Each representative Plaintiff was in downtown

11                Phoenix, Arizona on the evening of May 30, 2020/morning of May 31, 2020

12                peacefully participating in a peaceful protest. Because each representative

13                Plaintiff was in that location on that date and timeframe, each representative

14                Plaintiff was subjected to and/or witnessed PPD’s use of force, and because

15                of such force, tried to leave the area without fulfilling their First Amendment

16                mission.

17             e. Each representative Plaintiff of the first sub-class has the same interests and

18                suffered from the same type of legal injuries as the rest of the proposed sub-

19                class.

20             f. The representative Plaintiffs of the first sub-class will fairly and adequately

21                protect the interests of the sub-class. The interests of the representative

22                Plaintiffs are consistent with and not antagonistic to the interests of the

23                proposed sub-class.

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 39 of 67


 1             g. The prosecutions of separate actions by individual sub-class members

 2                would create a risk that inconsistent and varying adjudications with respect

 3                to individual members of the sub-class would establish incompatible

 4                standards of conduct for the parties opposing the sub-class.

 5             h. The prosecutions of separate actions by individual sub-class members

 6                would, as a practical matter, substantially impair or impede the interests of

 7                the other members of the class and other sub-classes to protect their

 8                interests.

 9             i. The questions of law or fact common to the members of the sub-class

10                predominate over any questions affecting only individual members of the

11                sub-class on the topic of liability.

12             j. This liability class action is superior to other available methods for the fair

13                and efficient adjudication of the controversy between the parties. Plaintiffs

14                are informed and believe and thereon allege that most members of the sub-

15                class will not be able to find counsel to represent them.

16             k. Plaintiffs are informed and believe and thereon allege that it is desirable to

17                concentrate all litigation in one forum because all the claims arise in the same

18                location, date, and time—downtown Phoenix on the evening of May 30,

19                2020 or early morning of May 31, 2020—and it will promote judicial

20                efficiency to resolve the common questions of law and fact in one forum,

21                rather than in multiple courts.

22

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 40 of 67


 1          67.      The second proposed sub-class in accordance with Fed. R. Civ. P. 23(a):

 2                a. Is are so numerous that joinder of all members is impracticable. While the

 3                   second sub-class size is currently unknown, upon information and belief, is

 4                   more than forty (40) individuals.

 5                b. In addition to the First Amendment Retaliation and unlawful arrest

 6                   allegations, the claims of the second sub-class members have common

 7                   questions of law and fact related to excessive force under Federal law or

 8                   gross negligence under Arizona law because they were (a) unlawfully

 9                   dispersed using tear gas and/or pepper-spray and/or pepper-balls, and/or

10                   mace and/or other chemical agents and/or rubber bullets and/or beanbag

11                   rounds; and/or or (b) were unlawfully held at weapon point. None of the

12                   proposed members of this sub-class used forced against PPD officers or

13                   other demonstrators or threatened to use force against PPD officers or other

14                   demonstrators.

15                       i. Specifically, the questions of law are that:

16                             1. Whether a duty and responsibility of care exists for the

17                                 Defendants in the manner in which they perform their law

18                                 enforcement functions related to the use of force;

19                             2. Whether PPD used indiscriminate force on May 30, 2020-

20                                 May 31, 2020 in downtown Phoenix and the authorization for

21                                 such force to be used at that date and time and in that manner;

22                             3. Whether the indiscriminate use of tear gas and/or pepper

23                                 spray and/or pepper balls and/or rubber bullets to mass target

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 41 of 67


 1                              peaceful protesters breaches the duty and responsibility of

 2                              care for the Defendants in the manner in which they perform

 3                              their law enforcement functions related to the use of force;

 4                          4. Whether the indiscriminate use of tear gas and/or pepper

 5                              spray and/or pepper balls and/or rubber bullets to target a

 6                              small number of people within a much larger group breaches

 7                              the duty and responsibility of care for the Defendants in the

 8                              manner in which they perform their law enforcement

 9                              functions related to the use of force;

10                   ii. Specifically, the questions of fact are that;

11                          1. Whether individuals were in downtown Phoenix on the

12                              evening and/or into the morning of May 30, 2020 into May

13                              31, 2020;

14                          2. Whether individuals were impacted or affected by PPD’s

15                              indiscriminate use of tear gas and/or pepper spray and/or

16                              pepper balls and/or rubber bullets.

17             c. The representative Plaintiffs of the second sub-class are Talleah Alvarado,

18                Alexander Anderson, Tierra Colter, Maxima Guerrero Sanchez, Shane

19                Haisten, Anthony Harding, Brandon LeMar, Erika Martin, Charlinda

20                Martinez, Victor Martinez, Sierra McMartin, Corey Niass, Darric Newman,

21                Dylan Southworth, Jordan Thomas, Angela Tierney, Melanie Vanek, Ajani

22                Williams, and Emmalee Zenko.

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 42 of 67


 1             d. The claims of the representative Plaintiffs of the second sub-class are typical

 2                of the sub-class they represent. Each representative Plaintiff was in

 3                downtown Phoenix Arizona on the evening of May 30, 2020/morning of May

 4                31, 2020. Because each representative Plaintiff was in that location on that

 5                date and timeframe, each representative Plaintiff was subjected to PPD’s use

 6                of force, and because of such force, were injured.

 7             e. Each representative Plaintiff of the second sub-class has the same interests

 8                and suffered from the same type of legal injuries as the rest of the proposed

 9                second sub-class.

10             f. The representative Plaintiffs of the second sub-class will fairly and

11                adequately protect the interests of the second sub-class. The interests of the

12                representative Plaintiffs are consistent with and not antagonistic to the

13                interests of the proposed second sub-class.

14             g. The prosecutions of separate actions by individual second sub-class

15                members would create a risk that inconsistent and varying adjudications

16                with respect to individual members of the second sub-class would establish

17                incompatible standards of conduct for the parties opposing the second sub-

18                class.

19             h. The prosecutions of separate actions by individual second sub-class

20                members would, as a practical matter, substantially impair or impede the

21                interests of the other members of the class and other sub-classes to protect

22                their interests.

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 43 of 67


 1                i. The questions of law or fact common to the members of the second sub-

 2                   class predominate over any questions affecting only individual members of

 3                   the second sub-class on the topic of liability.

 4                j. This liability class action is superior to other available methods for the fair

 5                   and efficient adjudication of the controversy between the parties. Plaintiffs

 6                   are informed and believe and thereon allege that most members of the

 7                   second sub-class will not be able to find counsel to represent them.

 8                k. Plaintiffs are informed and believe and thereon allege that it is desirable to

 9                   concentrate all litigation in one forum because all the claims arise in the same

10                   location, date, and time—downtown Phoenix on the evening of May 30,

11                   2020 or early morning of May 31, 2020—and it will promote judicial

12                   efficiency to resolve the common questions of law and fact in one forum,

13                   rather than in multiple courts.

14          68.      The third proposed sub-class in accordance with Fed. R. Civ. P. 23(a):

15                a. Is are so numerous that joinder of all members is impracticable. While the

16                   third sub-class size is currently unknown, upon information and belief, is

17                   more than forty (40) individuals.

18                b. In addition to the First Amendment Retaliation and unlawful arrest

19                   allegations, the claims of the third sub-class members have common

20                   questions of law and fact related to their conditions of confinement in that

21                   they were held for hours in poorly ventilated police vehicles without access

22                   to basic necessities as water, restrooms, or medical care.

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 44 of 67


 1                    i. Specifically, the questions of law are that:

 2                           1. Whether a duty and responsibility of care exists for the

 3                              Defendants in the manner in which they perform their law

 4                              enforcement functions related to the detention of individuals.

 5                           2. Whether the detention of individuals in poorly ventilated

 6                              police vehicles without access to necessities such as water,

 7                              restrooms, or medical care breaches the duty and

 8                              responsibility of care for the Defendants in the manner in

 9                              which they perform their law enforcement functions related to

10                              the detention of individuals.

11                   ii. Specifically, the questions of fact are that;

12                           1. Whether individuals were detained in poorly ventilated police

13                              vehicles for hours without water, restrooms, or medical care

14                              in the late May Arizona heat.

15                           2. The claims of the representative Plaintiffs of the third sub-

16                              class are typical of the sub-class they represent. Each

17                              representative Plaintiff was detained in poorly ventilated

18                              police vehicles for hours without water, restrooms, or medical

19                              care in the late May Arizona heat.

20             c. The representative Plaintiffs of the third sub-class are Tierra Colter, Corina

21                Garcia, Maxima Guerrero Sanchez, Jeanette Hunt, Latanjra Jackson,

22                Charlinda Martinez, Sierra McMartin, Jordan Thomas, Angela Tierney, and

23                Melanie Vanek.

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 45 of 67


 1             d. Each representative Plaintiff of the third sub-class has the same interests and

 2                suffered from the same type of legal injuries as the rest of the proposed third

 3                sub-class.

 4             e. The representative Plaintiffs of the third sub-class will fairly and adequately

 5                protect the interests of the third sub-class. The interests of the

 6                representative Plaintiffs are consistent with and not antagonistic to the

 7                interests of the proposed third sub-class.

 8             f. The prosecutions of separate actions by individual third sub-class members

 9                would create a risk that inconsistent and varying adjudications with respect

10                to individual members of the third sub-class would establish incompatible

11                standards of conduct for the parties opposing the third sub-class.

12             g. The prosecutions of separate actions by individual third sub-class members

13                would, as a practical matter, substantially impair or impede the interests of

14                the other members of the class and other sub-classes to protect their

15                interests.

16             h. The questions of law or fact common to the members of the third sub-class

17                predominate over any questions affecting only individual members of the

18                third sub-class on the topic of liability.

19             i. This liability class action is superior to other available methods for the fair

20                and efficient adjudication of the controversy between the parties. Plaintiffs

21                are informed and believe and thereon allege that most members of the third

22                sub-class will not be able to find counsel to represent them.

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 46 of 67


 1                 j. Plaintiffs are informed and believe and thereon allege that it is desirable to

 2                    concentrate all litigation in one forum because all the claims arise in the same

 3                    location, date, and time—downtown Phoenix on the evening of May 30,

 4                    2020 or early morning of May 31, 2020—and it will promote judicial

 5                    efficiency to resolve the common questions of law and fact in one forum,

 6                    rather than in multiple courts.

 7           69.      In accordance with Federal Rule of Civil Procedure 23(b)(3), class members

 8    must be furnished with the best notice practicable under the circumstances, including

 9    individual notice to all members who are identified through this limited discovery.

10    Plaintiffs contemplate notice through mail to class members at the addresses publicly

11    available through the arrest and booking records, motor vehicle data or “skip tracing,” and

12    through “hotlines” devoted to reaching such class members by availably listed phone data,

13    if necessary. Plaintiffs contemplate the class notice will inform class members of the

14    following:

15                    a.     The pendency of the class action, and the issues common to the class;

16                    b.     The nature of the action;

17                    c.     Their right to “opt out” of the action within a given time, in which

18                           event they will not be bound by a decision rendered in the class action;

19                    d.     Their right, if they do not “opt out,” to be represented by their own

20                           counsel and enter an appearance in the case; otherwise, they will be

21                           represented by the named Plaintiffs and their counsel; and

22                    e.     Their right, if they do “opt out,” to share in any recovery in favor of

23                           the class, and conversely to be bound by any judgment on the common

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 47 of 67


 1                         issues, adverse to the class.

 2           70.    Plaintiffs are represented by counsel with extensive class-action experience

 3    in civil rights cases. Collectively, Attorneys Murphy, Ruff, and Harris have successfully

 4    litigated a number of civil rights and/or class actions that have resulted in multi-million-

 5    dollar settlements. Attorneys Benedetto, Hamel, and Knight have litigated volumes of

 6    civils rights actions in the United States District Court for the District of Arizona.

 7           71.    As a result of the above-described conduct by the Defendants, Plaintiffs and

 8    class members have been denied their constitutional rights. Defendants’ policies, practices,

 9    conduct, and acts alleged herein have resulted in irreparable injury to Plaintiffs.

10

11                               FIRST CLAIM FOR RELIEF
          42 U.S.C. § 1983 –Unlawful Retaliation in Violation of the First Amendment
12                     (Against all Defendants and Officers to be Named)

13           72.    All other paragraphs of this lawsuit are incorporated.

14           73.    42 U.S.C section 1983 provides, in relevant part, as follows:

15                  Every person, who under color of any statute, ordinance,
                    regulation, custom or usage of any state or territory of the
                    District of Columbia subjects or causes to be subjected any
16                  citizen of the United States or other person within the
                    jurisdiction thereof to the deprivation of any rights, privileges
17                  or immunities secured by the constitution and law shall be
                    liable to the party injured in an action at law, suit in equity, or
                    other appropriate proceeding for redress . . .
18

19    42 U.S.C. § 1983.

             74.    Plaintiffs are citizens or residents of the United States with the rights to
20
      redress under section 1983.
21
             75.    Defendants Jeri Williams, Dennis Orender, Benjamin Moore, Douglas
22
      McBride, and the unknown officers (collectively, the “PPD Defendants”) involved in the
23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 48 of 67


 1    excessive use of force against Plaintiffs, are “persons” as that term is defined by 42 U.S.C.

 2    § 1983.

 3           76.    The PPD Defendants were, at all times relevant hereto, acting under the color

 4    of law in their capacities as the City of Phoenix Police Department employees; their acts

 5    and omissions, were conducted within the scope of their official duties or employment.

 6           77.    The PPD Defendants, as the decision-makers for both PPD and the Tactical

 7    Response Unit (the PPD unit that responded to the May 30, 2020 protests) undoubtedly

 8    were aware of and authorized the PPD officers’ use of force at the protests on May 30,

 9    2020. They also were aware of and authorized PPD officers’ plan to arrest all actual and

10    perceived protesters in the downtown Phoenix area, and charge them with felony rioting

11    using the same cut-and-paste probable cause statement.

12           78.    The PPD Defendants and currently unknown officers deprived Plaintiffs of

13    the right to protest peacefully. The PPD Defendants and currently unknown officers have

14    done so through, among other things, the excessive use of force, unwarranted seizures and

15    detentions, including unlawfully arresting individuals, and holding them in hot vans for

16    hours without access to water or a restroom.

17           79.    PPD’s past history and subsequent similar misconduct indicates that such

18    conduct is intentional and the PPD Defendants and/or currently unknown officers were

19    motivated, in part, by the desire to silence and disrupt Plaintiffs’ actual or perceived

20    protected anti-police-violence views.

21           80.    This unlawful behavior has prevented, deterred, or chilled Plaintiffs’

22    willingness to exercise their First Amendment right entitling Plaintiffs to compensatory,

23    economic, consequential and special damages in an amount to be determined at trial.

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 49 of 67


 1           81.     Plaintiffs are further entitled to his attorneys’ fees and costs pursuant to 42

 2    U.S.C. § 1988, pre-judgment interest and costs as allowable by federal law.

 3           82.     Finally, in addition to compensatory, economic, consequential and special

 4    damages, Plaintiffs are entitled to punitive damages against Defendants under 42 U.S.C. §

 5    1983, in that the actions of the Defendants and/or 2currently unknown officers were taken

 6    maliciously, willfully, or with a reckless disregard of Plaintiffs’ constitutional rights. Such

 7    damages would have to be determined individually, following establishing liability through

 8    this class action.

 9
                                SECOND CLAIM FOR RELIEF
10        42 U.S.C. § 1983 – Malicious arrest and institution of criminal proceedings in
                              Violation of the Fourth Amendment
11                     (Against All Defendants and Officers To Be Named)

12           83.     All other paragraphs of this lawsuit are incorporated.

13           84.     42 U.S.C section 1983 provides, in relevant part, as follows:

                     Every person, who under color of any statute, ordinance,
14                   regulation, custom or usage of any state or territory of the
                     District of Columbia subjects or causes to be subjected any
15                   citizen of the United States or other person within the
                     jurisdiction thereof to the deprivation of any rights, privileges
                     or immunities secured by the constitution and law shall be
16                   liable to the party injured in an action at law, suit in equity, or
                     other appropriate proceeding for redress . . .
17

18    42 U.S.C. § 1983.

19           85.     Plaintiffs are citizens or residents of the United States with the rights to

20    redress under section 1983.

21           86.     Defendants Jeri Williams, Dennis Orender, Benjamin Moore, Douglas

22    McBride, (collectively, the “PPD Defendants”), and the currently unknown officers

23    involved in the excessive use of force against Plaintiffs, are “persons” as that term is

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 50 of 67


 1    defined by 42 U.S.C. § 1983.

 2           87.    The PPD Defendants and currently unknown officers were, at all times

 3    relevant hereto, acting under the color of law in their capacities as the City of Phoenix

 4    Police Department employees; their acts and omissions, were conducted within the scope

 5    of their official duties or employment.

 6           88.    The mass arrests of 124 individuals, and the use of a cut-and-paste probable

 7    cause statement to support all 124 arrests required mass coordination amongst hundreds of

 8    PPD officers.    This coordination likely required approval by PPD decision-makers,

 9    including approval of the tactic/strategy to conduct mass arrests, and approval of the cut-

10    and-paste probable cause statement and circulation amongst on-duty PPD officers.

11           89.    The PPD Defendants, as the decision-makers for both PPD and the Tactical

12    Response Unit (the PPD unit that responded to the May 30, 2020 protests) undoubtedly

13    were aware of and authorized the PPD officers’ plans to “round up” protesters, or perceived

14    protesters, on May 30, 2020, to charge them with a felony, and support their arrests and

15    charges using the identical cut-and-paste probable cause statement.

16           90.    At the time of the complained-of events, the Fourth Amendment to the

17    United States Constitution clearly established Plaintiff’s right to be secure in his person

18    from unreasonable seizure through an arrest unsupported by probable cause (an “unlawful

19    arrest”).

20           91.    At the time of the complained-of events, any reasonable police officer would

21    have known that the Constitution clearly establishes the right of American citizens to be

22    secure in their persons from unreasonable seizure through an unlawful arrest.

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 51 of 67


 1           92.    Objectively reasonable police officers in the position of the PPD Defendants

 2    and/or currently unknown officers would not have caused Plaintiffs to be arrested for

 3    felony rioting because probable cause did not exist to arrest Plaintiffs and Plaintiffs had

 4    committed or were committing any crime at the time of their arrest.

 5           93.    The actions of the PPD Defendants and/or currently unknown officers, as

 6    described herein, were malicious and/or involved reckless, callous, and deliberate

 7    indifference to Plaintiffs’ federally protected rights, including but not limited to their First

 8    and Fourth Amendment rights.

 9           94.    The actions of the PPD Defendants and/or currently unknown officers were

10    moving forces behind Plaintiffs’ injuries, intentionally depriving them of their

11    constitutional rights and causing them other damages.

12           95.    The PPD Defendants and/or currently unknown officers are not entitled to

13    qualified immunity for the conduct complained of in this Complaint because no reasonable

14    officer could believe that the actions described in this lawsuit were objectively reasonable.

15           96.    As a proximate result of the actions of the PPD Defendants and/or currently

16    unknown officers unlawful and unconstitutional conduct, Plaintiff suffered injuries and

17    other damages and losses as described herein entitling Plaintiffs to compensatory,

18    economic, consequential and special damages in an amount to be determined at trial.

19           97.    Plaintiffs are further entitled to attorneys’ fees and costs pursuant to 42

20    U.S.C. § 1988, pre-judgment interest and costs as allowable by federal law.

21           98.    Finally, in addition to compensatory, economic, consequential and special

22    damages, Plaintiffs are entitled to punitive damages against Defendants under 42 U.S.C. §

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 52 of 67


 1    1983, in that the actions of the Defendants and/or currently unknown officers were taken

 2    maliciously, willfully, or with a reckless disregard of Plaintiffs’ constitutional rights.

 3
                                  THIRD CLAIM FOR RELIEF
 4          42 U.S.C. § 1983 – Excessive Force in Violation of the Fourth Amendment
                        (Against all Defendants and Officers To Be Named)
 5
             99.    All other paragraphs of this lawsuit are incorporated.
 6           100.   42 U.S.C section 1983 provides, in relevant part, as follows:

 7                  Every person, who under color of any statute, ordinance,
                    regulation, custom or usage of any state or territory of the
                    District of Columbia subjects or causes to be subjected any
 8                  citizen of the United States or other person within the
                    jurisdiction thereof to the deprivation of any rights, privileges
 9                  or immunities secured by the constitution and law shall be
                    liable to the party injured in an action at law, suit in equity, or
                    other appropriate proceeding for redress . . .
10

11    42 U.S.C. § 1983.

12           101.   Plaintiffs are citizens or residents of the United States with the rights to

13    redress under section 1983.

14           102.   Defendants Jeri Williams, Dennis Orender, Benjamin Moore, Douglas

15    McBride, (collectively, the “PPD Defendants”), and the currently unknown officers

16    involved in the excessive use of force against Plaintiffs, are “persons” as that term is

17    defined by 42 U.S.C. § 1983.

18           103.   The PPD Defendants and currently unknown officers were, at all times

19    relevant hereto, acting under the color of law in their capacities as the City of Phoenix

20    Police Department employees; their acts and omissions, were conducted within the scope

21    of their official duties or employment.

22           104.   The PPD Defendants, as the decision-makers for both PPD and the Tactical

23    Response Unit (the PPD unit that responded to the May 30, 2020 protests) were aware of

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 53 of 67


 1    and authorized the PPD officers’ use of force at the protests on May 30, 2020.

 2           105.   At the time of the complained-of events, the Fourth Amendment to the

 3    United States Constitution clearly established Plaintiffs’ right to be secure in his person

 4    from unreasonable seizure through excessive force.

 5           106.   At the time of the complained-of events, any reasonable police officer would

 6    have known that the Constitution clearly establishes the right of American citizens to be

 7    secure in their persons from unreasonable seizure through excessive force.

 8           107.   Defendants’ actions and use of force – including but not limited to their

 9    unnecessary deployment of tear gas, pepper balls, pepper-spray, mace, rubber-coated

10    bullets, and beanbag rounds – were objectively unreasonable in light of the facts and

11    circumstances confronting them and violated Plaintiffs’ rights.

12           108.   Defendants’ actions and use of force, as described herein, were also

13    malicious and/or involved reckless, callous, and deliberate indifference to Plaintiffs’

14    federally protected rights.

15           109.   Defendants engaged in the above-described conduct willfully, maliciously,

16    in bad faith, with willful indifference to and in reckless disregard of Plaintiffs’ federally

17    protected constitutional rights, and with conscious awareness that they would cause

18    Plaintiffs to suffer physical, emotional, and psychological injuries.

19           110.   Defendants’ acts and/or omissions were moving forces behind Plaintiffs’

20    injuries, causing them to experience physical injuries, physical pain, anxiety, humiliation,

21    and/or emotional distress. And each of the Plaintiffs have incurred and will incur in the

22    future, medical and related expenses, past and future lost earnings, loss of property, and/or

23    compensatory, economic, consequential, special and general damages in an amount to be

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 54 of 67


 1    proven at trial.

 2           111.    Defendants are not entitled to qualified immunity for the conduct complained

 3    of in this Complaint because no reasonable officer could believe that the actions described

 4    in this lawsuit were objectively reasonable.

 5           112.    Plaintiffs are further entitled to attorneys’ fees and costs pursuant to 42

 6    U.S.C. § 1988, pre-judgment interest and costs as allowable by federal law.

 7           113.    In addition to compensatory, economic, consequential and special damages,

 8    Plaintiffs are entitled to punitive damages against the individual Defendants under 42

 9    U.S.C. § 1983, in that the actions of these Defendants were taken maliciously, willfully, or

10    with a reckless disregard of Plaintiffs’ constitutional rights.

11
                                  FOURTH CLAIM FOR RELIEF
12                       42 U.S.C. § 1983 – Municipal Liability under Monell
                                    (Against City of Phoenix Only)
13

14           114.    All other paragraphs of this lawsuit are incorporated.

15           115.    Municipal bodies are liable for constitutional violations under 42 U.S.C. §

16    1983 when execution of its official policy or custom deprives an individual of its rights

17    protected by the Constitution.

18           116.    Such municipal liability exists when a city fails to properly train, supervise,

19    or discipline its employees, amounting to a deliberate indifference to a plaintiff’s

20    constitutional rights.

21           117.    The Phoenix Police Department has a custom or practice of unlawfully

22    deploying chemical and kinetic weapons to illegally disperse and disrupt non-violent

23    protests. In fact, over the past five years, PPD has been subject to multiple excessive force

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 55 of 67


 1    lawsuits, including an additional class action, brought by protesters.

 2           118.   The Phoenix Police Department has a custom or practice of unlawfully

 3    arresting and maliciously prosecuting protesters based upon their anti-police violence

 4    beliefs, or perceived anti-police violence beliefs. In fact, over the past five years, PPD has

 5    been subject to multiple lawsuits, brought by protesters claiming unlawful arrest and

 6    malicious prosecution.

 7           119.   More, the mass arrests of 124 individuals, and the use of a cut-and-paste

 8    probable cause statement required mass coordination amongst hundreds of PPD officers.

 9    This coordination likely required approval by PPD decision-makers, including approval of

10    the tactic/strategy to conduct mass arrests, and approval of the cut-and-paste probable cause

11    statement and circulation amongst on-duty PPD officers.

12           120.   The PPD Defendants, as the decision-makers for both PPD and the Tactical

13    Response Unit (the PPD unit that responded to the May 30, 2020 protests) were aware of

14    and authorized the PPD officers’ plans to use force against protesters; “round up”

15    protesters, or perceived protesters on May 30, 2020, to charge them with a felony; and

16    support their arrests and charges using the identical cut-and-paste probable cause

17    statement.

18
              Defendant City of Phoenix Ratified the Illegal Policies, Procedures, and
19                   Practices Utilized by PPD at the May 30, 2020 Protests

20           121.   The City of Phoenix has vested final decision-making authority in its Chief

21    of Police, Defendant Jeri Williams, in the area of law enforcement and setting and

22    implementing the policies and practices of the PPD, including but not limited to the

23    development, implementation, and/or ratification of the PPD’s procedures, policies,

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 56 of 67


 1    regulations, practices, and/or customs related to its use of force in response to political

 2    protests, the handling of large political protests, demonstrations, and marches, and the use

 3    of chemical and kinetic weapons against civilians.

 4           122.    On May 30, 2020, PPD officers engaged in an inordinate and indiscriminate

 5    use of force, unnecessarily injuring hundreds of people attempting to express their views,

 6    and they did not without provocation, justification, or warnings. Worse, the types of

 7    weapons used against non-violent demonstrators—largely chemical weapons—forced

 8    individuals to remove their masks and cough and sneeze on one another during a global

 9    pandemic spread through respiratory droplets.

10           123.    On May 30, 2020, PPD officers also conducted mass arrests in the downtown

11    Phoenix area. They arrested anyone who was on the street or in vehicles, whether they had

12    attended a protest or not. To support these mass arrests and cause individuals to be booked

13    into jail, PPD officers used identical, and illegal, cut-and-paste probable cause statements.

14           124.    Immediately following this violent display of force and gross abuse of power,

15    the procedures and violence used by PPD were ratified by Chief Williams who praised her

16    officers’ conduct during these protests and who refused to discipline any officers involved

17    in these illegal activities.

18           125.    In a statement to the press about these arrests, Chief Williams said: “[A]t the

19    end of the day, I do know that my officers were functioning under justice, under trying to

20    protect public safety, because our number one priority is safety. So you’re talking about

21    pulling people out of cars . . . those cars were used to help fortify and give guns, knives . .

22    . I’m sorry, rocks and bottles, water, food, to those individuals who were absolutely there

23    to commit crimes.”

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 57 of 67


 1           126.    Afterwards, the City awarded PPD with millions of dollars in overtime for

 2    responding to these protests.

 3           127.    These endorsements of police misconduct had the intended impact: PPD

 4    failed to change its behavior, and instead continued to unlawfully arrest and maliciously

 5    prosecute Black Lives Matter protesters.

 6           128.    In other words, the policies, patterns, practices, and/or customs of condoned

 7    misconduct are tacitly or overtly sanctioned by the City of Phoenix, as evidenced by the

 8    PPD’s own history of similar misconduct; the conduct of the PPD Defendants both during

 9    and in the aftermath of May 30, 2020; the statements made by City leadership; and PPD’s

10    continued misconduct. These policies, patterns, practices, and/or customs, violate the

11    constitutional rights of Plaintiffs and others in Plaintiffs’ situation.

12           129.    As a direct and proximate result of these actions and failures, Plaintiffs were

13    injured and suffered damages in an amount to be proven at individual damages trials.

14
       As a Matter of Policy, Practice, and Custom, Defendant City of Phoenix and the PPD
15        Defendants Failed to Adequately Train PPD Officers in Lawful Crowd Control
                                  Techniques and Proper Arrests
16

17           130.    The City of Phoenix has vested final decision-making authority in its Chief

18    of Police, Defendant Jeri Williams, in the area of law enforcement and setting and

19    implementing the policies and practices of the PPD, including but not limited to the

20    development, implementation, and/or ratification of the PPD’s procedures, policies,

21    regulations, practices, and/or customs related to its use of force in response to political

22    protests, the handling of large political protests, demonstrations, and marches, and the use

23    of chemical and kinetic weapons against civilians.

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 58 of 67


 1           131.   Defendant Williams and her delegated command staff, including the PPD

 2    Defendants in charge of supervising and/or managing the Tactical Response Unit, were

 3    aware that the unlawful use of dangerous weapons in violent and unlawful ways to break

 4    up peaceful associations and speech is a regular custom and practice of PPD personnel.

 5    Indeed, many of the PPD Defendants have been named in multiple lawsuits making similar

 6    claims.

 7           132.   Defendant Williams and her delegated command staff, including the PPD

 8    Defendants in charge of supervising and/or managing the Tactical Response Unit, were

 9    aware that PPD personnel would unlawfully arrest protesters as a way to disrupt and

10    discourage peaceful associations and speech; particularly speech critical of either PPD or

11    police in general. Indeed, many of the PPD Defendants have been named in multiple

12    lawsuits making similar claims, and this regular practice is now the subject of three

13    independent internal investigations in the City of Phoenix.

14           133.   Because of PPD’s prior history of misconduct at protests, it was critical to

15    take all steps necessary to ensure that official policy was changed and that officers were

16    trained in a manner sufficient to address the well-known, constitutionally deficient

17    practices and customs that violate individuals’ First and Fourth Amendment rights.

18           134.   Defendant City and the PPD Defendants have known of the deficiencies in

19    PPD policies and training since at least 2010. Despite the long history of unlawful PPD

20    conduct at First Amendment assemblies and demonstrations, and the longstanding

21    deficiencies in the training of PPD line and command staff on proper law enforcement

22    conduct, the City failed to adequately train its officers and command staff prior to May 30,

23    2020 protests in the rights of demonstrators, lawful crowd control, dispersal orders,

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 59 of 67


 1    separating those engaged in lawful conduct from those engaged in unlawful conduct, the

 2    permissible use of “less-than-lethal” weapons during demonstrations, the permissible use

 3    of force in such situations, and lawful arrests.      This failure amounted to deliberate

 4    indifference to the rights of persons with whom PPD come into contact.

 5                                 FIFTH CLAIM FOR RELIEF
                                Civil Conspiracy under Arizona Law
 6                            (Against Defendant City of Phoenix Only)

 7           135.    All other paragraphs of this lawsuit are incorporated.

 8           136.    As set forth herein, employees of the Defendant City of Phoenix, including

 9    the PPD Defendants and currently unknown officers, agreed and/or conspired to commit

10    the tort of false arrest of hundreds of individuals, including Plaintiffs on the evening of

11    May 30, 2020 / early morning of May 31, 2020.

12           137.    As set forth herein, employees of the Defendant City of Phoenix, including

13    the PPD Defendants and currently unknown officers agreed and/or conspired to commit

14    the tort of false arrest through unlawful means, namely the use of a manufactured, cut-and-

15    paste probable cause statement to support false felony charges against the 124 arrested

16    individuals.

17           138.    The mass arrests of 124 individuals, and the use of a manufactured, cut-and-

18    paste probable cause statement to support false felony charges against these individuals

19    required mass coordination amongst hundreds of PPD officers. This coordination required

20    approval the PPD Defendants, including approval of the tactic/strategy to conduct mass

21    arrests, and approval of the cut-and-paste probable cause statement and circulation amongst

22    on-duty PPD officers.

23

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 60 of 67


 1           139.   As a direct and proximate cause of this conspiracy, Plaintiffs were injured

 2    and suffered other damages in an amount to be proven at individual damages trials.

 3           140.   As set forth above, the PPD Defendants and currently unknown officers

 4    engaged in this conspiracy were acting in the course and scope of their employment as

 5    employees of the City of Phoenix, and the City of Phoenix is therefore vicariously liable

 6    for the damages caused by their conspiracy to engage in tortious conduct.

 7                                SIXTH CLAIM FOR RELIEF
                              Aiding & Abetting Under Arizona Law
 8                           (Against Defendant City of Phoenix Only)

 9           141.   All other paragraphs of this lawsuit are incorporated.

10           142.   As set forth herein, employees of the Defendant City of Phoenix, including

11    the PPD Defendants and currently unknown officers, were aware of other PPD personnel’s

12    plan to commit the tort of false arrest of hundreds of individuals, including Plaintiffs on

13    the evening of May 30, 2020 / early morning of May 31, 2020.

14           143.   As set forth herein, employees of the Defendant City of Phoenix, including

15    the PPD Defendants and currently unknown officers assisted PPD personnel in said

16    personnel’s plan to commit the tort of false arrest through unlawful means, namely the use

17    of a manufactured, cut-and-paste probable cause statement to support false felony charges

18    against the 124 arrested individuals.

19           144.   The mass arrests of 124 individuals, and the use of a manufactured, cut-and-

20    paste probable cause statement to support false felony charges against these individuals

21    required mass coordination amongst hundreds of PPD officers. This coordination required

22    the approval of the PPD Defendants, including approval of the tactic/strategy to conduct

23    mass arrests, and approval of the cut-and-paste probable cause statement and circulation

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 61 of 67


 1    amongst on-duty PPD officers.

 2           145.   These employees of the Defendant City of Phoenix, including the PPD

 3    Defendants knew that the conduct of currently unknown officers – including the mass arrest

 4    of individuals and the use of a manufactured cut-and-paste probable cause statement to

 5    support the false felony charges of those arrested—constituted the tort of unlawful arrest.

 6           146.   These employees of the Defendant City of Phoenix, including the PPD

 7    Defendants aided and abetted in the commission of the tort of unlawful arrest by

 8    authorizing, approving, acquiescing, directing, and/or directly participating in the tort’s

 9    commission.

10           147.   As a direct and proximate cause of this misconduct Plaintiffs were injured

11    and suffered other damages in an amount to be proven at individual damages trials.

12           148.   As set forth above, the PPD Defendants and currently unknown officers

13    engaged in this conspiracy were acting in the course and scope of their employment as

14    employees of the City of Phoenix, and the City of Phoenix is therefore vicariously liable

15    for the damages caused by their aiding and abetting of tortious conduct.

16                              SEVENTH CLAIM FOR RELIEF
                                         Gross Negligence
17                           (Against Defendant City of Phoenix Only)

18           149.   All other paragraphs of this lawsuit are incorporated.

19           150.   As set forth herein, all employees of the Defendant City of Phoenix,

20    including the PPD Defendants, owed Plaintiffs a duty of reasonable care with respect to

21    their safety, physical health, and Constitutional rights.

22           151.   As set forth herein, employees of Defendant City of Phoenix, including the

23    PPD Defendants, failed to properly supervise and train currently unknown officers in the

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 62 of 67


 1    rights of demonstrators, lawful crowd control, dispersal orders, separating those engaged

 2    in lawful conduct from those engaged in unlawful conduct, the permissible use of “less-

 3    than-lethal” weapons during demonstrations, the permissible use of force in such situations,

 4    and lawful arrests, prior to the May 30, 2020 protests.

 5           152.   The PPD Defendants in charge of supervising and/or managing the Tactical

 6    Response Unit, were aware that the unlawful use of dangerous weapons in violent and

 7    unlawful ways to break up peaceful associations and speech is a regular custom and

 8    practice of PPD personnel. Indeed, many of the PPD Defendants have been named in

 9    multiple lawsuits making similar claims.

10           153.   The PPD Defendants in charge of supervising and/or managing the Tactical

11    Response Unit, were aware that PPD personnel would unlawfully arrest protesters as a way

12    to disrupt and discourage peaceful associations and speech; particularly speech critical of

13    either PPD or police in general. Indeed, many of the PPD Defendants have been named in

14    multiple lawsuits making similar claims, and this regular practice is now the subject of

15    three independent internal investigations in the City of Phoenix.

16           154.   Despite knowing the above, PPD Defendants failed to train and/or properly

17    supervise currently unknown officers prior to May 30, 2020 protests, and this failure

18    breached their duty of care of Plaintiffs.

19           155.   As a direct and proximate cause of the PPD Defendants breach of duty,

20    Plaintiffs were injured and suffered other damages in an amount to be proven at individual

21    damages trials.

22           156.   As set forth above, the PPD Defendants were acting in the course and scope

23    of their employment as employees of the City of Phoenix, and the City of Phoenix is

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 63 of 67


 1    therefore vicariously liable for the damages caused by their tortious conduct.

 2                                 EIGHTH CLAIM FOR RELIEF
                              Intentional Infliction of Emotional Distress
 3                             (Against Defendant City of Phoenix Only)

 4           157.   All other paragraphs of this lawsuit are incorporated.

 5           158.   As set forth above, employees of Defendant City of Phoenix, acting in the

 6    course and scope of their employment, engaged in a series of acts that an average member

 7    of the community would regard as atrocious, intolerable in a civilized community, and

 8    beyond all possible bounds of decency. In particular, employees of Defendant City of

 9    Phoenix caused Plaintiffs to be unlawfully arrested for a felony they did not commit,

10    detained them for hours, and ultimately caused them to be booked into jail during a global

11    respiratory pandemic.

12           159.   These employees of the City either personally participated in these activities,

13    acted jointly or conspired with others who did so; authorized, acquiesced in, or set in

14    motion policies, plans, or actions that led to the unlawful conduct; failed to take action to

15    prevent such unlawful conduct; failed to maintain adequate training and supervision in

16    deliberate indifference to Plaintiffs’ rights; and ratified unlawful conduct that occurred by

17    agents and officers under their direction, supervision, and control, including failing to take

18    remedial or disciplinary action.

19           160.   The aforementioned conduct was intentional insofar as it intended to cause

20    Plaintiffs emotional distress (and discourage them from participating in protected First

21    Amendment activities).

22           161.   The aforementioned conduct was reckless because those engaging in that the

23    employees of the Defendant City of Phoenix were aware of and consciously disregarded

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 64 of 67


 1    the near certainty that their actions would cause Plaintiffs emotional distress.

 2           162.    The aforementioned conduct did, indeed, cause Plaintiffs to suffer emotional

 3    distress.

 4           163.    As a direct and proximate result of these actions, Plaintiffs were injured and

 5    suffered damages in an amount to be proven at individual damages trials.

 6                                 NINTH CLAIM FOR RELIEF
                        Invasion of Privacy – False Light under Arizona Law
 7                           (Against Defendant City of Phoenix Only)

 8           164.    All other paragraphs of this lawsuit are incorporated.

 9           165.    As set forth herein, employees of the Defendant City of Phoenix, acting in

10    the course and scope of their employment, made false and misleading public statements

11    against Plaintiffs – namely that they had committed the crime of felony rioting on or about

12    May 30, 2020.

13           166.    The statements of these employees of the Defendant City of Phoenix create

14    a false impression about Plaintiffs, namely that they had engaged in violence and

15    participated in a riot.

16           167.    The impression created about Plaintiffs – that they had engaged in violence

17    and participated in a riot – would be highly offensive to any reasonable person.

18           168.    The false and misleading statements caused Plaintiffs to be damaged and

19    negatively impacted their community standing, professional reputation, emotional well-

20    being, and mental health.

21           169.    At the time the false statement was made, employees of the Defendant City

22    of Phoenix either knew the statement would create a false impression of Plaintiffs or acted

23    in reckless disregard of the fact that their statement would create a false impression of

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 65 of 67


 1    Plaintiffs.

 2            170.   As set forth above, the PPD Defendants were acting in the course and scope

 3    of their employment as employees of the City of Phoenix, and the City of Phoenix is

 4    therefore vicariously liable for the damages caused by their tortious conduct.

 5                                TENTH CLAIM FOR RELIEF
                                  Defamation Under Arizona Law
 6                            (Against Defendant City of Phoenix Only)

 7            171.   All other paragraphs of this lawsuit are incorporated.

 8            172.   As set forth herein, employees of the Defendant City of Phoenix, acting in

 9    the course and scope of their employment, made defamatory statements of fact about

10    Plaintiffs – namely that they had committed the crime of felony rioting on or about May

11    30, 2020.

12            173.   This statement was false at the time it was made.

13            174.   The employees of the Defendant City of Phoenix who made this false

14    statement had actual knowledge that this statement was false at the time it was made

15    because it was based upon a manufactured cut-and-paste statement.

16            175.   This false statement was published on each and every Plaintiff’s Form IV

17    Probable Cause statement – which is public record.

18            176.   The statement caused Plaintiffs to be damaged and negatively impacted their

19    community standing, reputation, emotional well-being, mental health, and financial

20    stability.

21            177.   At the time the false statement was made, the employees of the Defendant

22    City of Phoenix either knew the statement the false, or they acted in reckless disregard of

23    its falsity.

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 66 of 67


 1           178.   As set forth above, the PPD Defendants were acting in the course and scope

 2    of their employment as employees of the City of Phoenix, and the City of Phoenix is

 3    therefore vicariously liable for the damages caused by their tortious conduct.

 4                                     PRAYER FOR RELIEF

 5           WHEREFORE, Plaintiffs request that the Court enter judgment against

 6    Defendants as follows:

 7              a. For compensatory damages (general and special) in an amount to compensate

 8                  Plaintiffs fully and fairly for the violations of their Constitutional Rights;

 9              b. For general, consequential, special, and compensatory damages, including

10                  but not limited to their pain and suffering, mental anguish, emotional

11                  suffering, and loss of enjoyment of life;

12              c. For nominal damages as provided for by law;

13              d. For punitive damages in an amount sufficient to punish defendants and deter

14                  them from similar unconstitutional and unlawful conduct in the future;

15              e. For prejudgment interest on all liquidated sums;

16              f. For a permanent injunction prohibiting Defendants from using chemical and

17                  kinetic weapons and methods of “crowd-control” at protests;

18              g. For a permanent injunction prohibiting Defendants from engaging in any

19                  other unconstitutional behaviors as described herein and order the change of

20                  City of Phoenix policies as appropriate to ensure they do not continue to

21                  engage in unconstitutional conduct in the future;

22              h. For a permanent injunction entering a Notation of Clearance under A.R.S. §

23                  13-4051 on behalf of all Plaintiffs;

24

25
     Case 2:21-cv-00934-SMB--CDB Document 1 Filed 05/28/21 Page 67 of 67


 1             i. For attorneys’ fees under 42 U.S.C. §§ 1983 and 1988;

 2             j. For Plaintiff’s costs and other expenses incurred in this action; and

 3             k. Such other and further relief as the Court deems just.

 4          DATED this 28th day of May, 2021.
                                                      THE PEOPLE’S LAW FIRM, PLC
 5                                                    645 North 4th Avenue, Suite A
                                                      Phoenix, Arizona 85003
 6

 7                                                    By: /s/ Stephen D. Benedetto
                                                          Stephen D. Benedetto
 8                                                        Heather Hamel
                                                          Will Knight
 9                                                    Attorneys for Plaintiffs

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
